Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 1 of 54 PageID #: 500




                 EXHIBIT E
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 2 of 54 PageID #: 501




     History      Pomerantz LLP is one of the most respected law firms in the United States dedicated
     to representing investors. The Firm was founded in 1936 by the late Abraham L. Pomerantz,
     widely regarded as a legal pioneer and “dean” of the plaintiffs’ securities bar, who helped secure
     the right of investors to bring class and derivative actions.

     Leadership     Today, led by Managing Partner Jeremy A. Lieberman, the Firm maintains the
     commitments to excellence and integrity passed down by Abe Pomerantz.

     Results      In 2018, Pomerantz achieved a historic $3 billion settlement for defrauded
     investors as well as precedent-setting legal rulings, in In re Petrobras Securities Litigation.
     Pomerantz consistently shapes the law, winning landmark decisions that expand and protect
     investor rights and initiating historic corporate governance reforms.

     Global Expertise          Jennifer Pafiti, Partner and Head of Client Services, is dually qualified
     to practice in the United States and United Kingdom. Our Paris office is headed by French
     lawyer, Nicolas Tatin, Pomerantz’s Director-Business Development Consultant for France,
     Benelux, Monaco and Switzerland. In addition to the Firm’s in-house team in the United States
     and Paris, Pomerantz utilizes an extensive network of prominent law firms in the United
     Kingdom, Switzerland, and the Middle East, so that we are ready to assist clients, wherever they
     are situated, in recovering monies lost due to corporate misconduct and securities fraud. Our
     team of attorneys is collectively fluent in English, Arabic, Mandarin Chinese, Farsi, French,
     Hebrew, Italian, Portuguese, Romanian, Spanish, and Taiwanese.

     Practice        Pomerantz protects, expands, and vindicates shareholder rights through our
     securities litigation services and portfolio monitoring service. The Firm represents some of the
     largest pension funds, asset managers and institutional investors around the globe, monitoring
     assets of over $5.6 trillion. Pomerantz’s practice includes corporate governance, antitrust, and
     strategic consumer litigation.

     Recognition           In 2020 Pomerantz was named Plaintiff Firm of the Year by Benchmark
     Litigation and ranked among the top plaintiff firms by Chambers USA and The Legal 500. In 2019,
     Jeremy Lieberman was named Plaintiff Attorney of the Year by Benchmark Litigation, and
     Pomerantz received Benchmark Litigation’s National Case Impact Award for In re Petrobras
     Securities Litig. In 2018, Pomerantz was a Law360 Securities Practice Group of the Year and a
     finalist for the National Law Journal’s Elite Trial Lawyers award; Jeremy Lieberman was named a
     Law360 Titan of the Plaintiffs’ Bar and a Benchmark Litigation Star. Among other accolades,
     many of our attorneys have been chosen by their peers, year after year, as Super Lawyers® Top-
     Rated Securities Litigation Attorneys and Rising Stars.

                       Pomerantz is headquartered in New York City, with offices in
                                     Chicago, Los Angeles and Paris.



     www.pomerantzlaw.com                                                                                  1
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 3 of 54 PageID #: 502




                                       Securities Litigation
                                          Significant Landmarks

  In re Petrobras Sec. Litig., No. 14-cv-9662 (S.D.N.Y. 2018)
  On January 3, 2018, in a significant victory for investors, Pomerantz, as sole Lead Counsel for the class,
  along with Lead Plaintiff Universities Superannuation Scheme Limited (“USS”), achieved a historic $2.95
  billion settlement with Petróleo Brasileiro S.A. (“Petrobras”) and its related entity, Petrobras
  International Finance Company, as well as certain of Petrobras’ former executives and directors. On
  February 2, 2018, Pomerantz and USS reached a $50 million settlement with Petrobras’ auditors,
  PricewaterhouseCoopers Auditores Independentes, bringing the total recovery for Petrobras investors
  to $3 billion.

  This is not only the largest securities class action settlement in a decade but is the largest settlement
  ever in a securities class action involving a foreign issuer, the fifth-largest securities class action
  settlement ever achieved in the United States, the largest securities class action settlement achieved by
  a foreign Lead Plaintiff, and the largest securities class action settlement in history not involving a
  restatement of financial reports.

  The class action, brought on behalf of all purchasers of common and preferred American Depositary
  Shares (“ADSs”) on the New York Stock Exchange, as well as purchasers of certain Petrobras debt,
  principally alleged that Petrobras and its senior executives engaged in a multi-year, multi-billion-dollar
  money-laundering and bribery scheme, which was concealed from investors.

  In addition to the multi-billion-dollar recovery for defrauded investors, Pomerantz secured precedent-
  setting decisions when the Second Circuit Court of Appeals squarely rejected defendants’ invitation to
  adopt the heightened ascertainability requirement promulgated by the Third Circuit, which would have
  required plaintiffs to demonstrate that determining membership in a class is “administratively feasible.”
  The Second Circuit’s rejection of this standard is not only a victory for bondholders in securities class
  actions, but also for plaintiffs in consumer fraud class actions and other class actions where
  documentation regarding Class membership is not readily attainable. The Second Circuit also refused to
  adopt a requirement, urged by defendants, that all securities class action plaintiffs seeking class
  certification prove through direct evidence (i.e., an event study) that the prices of the relevant securities
  moved in a particular direction in response to new information.

  Pirnik v. Fiat Chrysler Automobiles N.V. et al., No. 1:15-cv-07199-JMF (S.D.N.Y)
  In August 2019, Pomerantz, as Lead Counsel, achieved final approval of a $110 million settlement for the
  Class in this high-profile securities class action. Plaintiffs alleged that Fiat Chrysler concealed from
  investors that it improperly outfitted its diesel vehicles with “defeat device” software designed to cheat
  NOx emissions regulations in the U.S. and Europe, and that regulators had accused Fiat Chrysler of
  violating the emissions regulations. The Fiat Chrysler recovery provides the class of investors with as
  much as 20% of recoverable damages—an excellent result when compared to historical statistics in class
  action settlements, where typical recoveries for cases of this size are between 1.6% and 3.3%.




  www.pomerantzlaw.com                                                                                       2
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 4 of 54 PageID #: 503



  In addition to creating precedent-setting case law in successfully defending the various motions to
  dismiss the Fiat Chrysler litigation, Pomerantz also significantly advanced investors’ ability to obtain
  critically important discovery from regulators that are often at the center of securities actions. During
  the course of the litigation, Pomerantz sought the deposition of a former employee of the National
  Highway Traffic Safety Administration (“NHTSA”). The United States Department of Transportation
  (“USDOT”), like most federal agencies, has enacted a set of regulations — known as “Touhy regulations”
  — governing when its employees may be called by private parties to testify in court. On their face,
  USDOT’s regulations apply to both “current” and “former” employees. In response to Pomerantz’s
  request to depose a former employee of NHSTA that interacted with Fiat Chrysler, NHTSA denied the
  request, citing the Touhy regulation. Despite the widespread application, and assumed appropriateness,
  of applying these regulations to former employees throughout the case law, Pomerantz filed an action
  against USDOT and NHTSA, arguing that the statute pursuant to which the Touhy regulations were
  enacted speaks only of “employees,” which should be interpreted to apply only to current employees.
  The court granted summary judgment in favor of Pomerantz’s clients, holding that “USDOT’s Touhy
  regulations are unlawful to the extent that they apply to former employees.” This victory will greatly
  shift the discovery tools available, so that investor plaintiffs in securities class actions against highly-
  regulated entities (for example, companies subject to FDA regulations) will now be able to depose
  former employees of the regulators that interacted with the defendants during the class period to get
  critical testimony concerning the company’s violations and misdeeds.

  Strougo v. Barclays PLC, No. 14-cv-5797 (S.D.N.Y.)
  Pomerantz, as sole Lead Counsel in this high-profile securities class action, achieved a $27 million
  settlement for defrauded investors in 2019. Plaintiffs alleged that defendants concealed information and
  misled investors regarding its management of its “LX” dark pool, a private trading platform where the
  size and price of the orders are not revealed to other participants. On November 6, 2017, the Second
  Circuit affirmed former District Court Judge Shira S. Scheindlin’s February 2, 2016, Opinion and Order
  granting plaintiffs’ motion for class certification in the case.

  The Court of Appeals in Barclays held that direct evidence of price impact is not always necessary to
  demonstrate market efficiency, as required to invoke the Basic presumption of reliance, and was not
  required here. Significantly, when handing down its decision, the Second Circuit cited its own Petrobras
  decision, stating, “We have repeatedly—and recently—declined to adopt a particular test for market
  efficiency.” Waggoner v. Barclays PLC, 875 F.3d 79, 94 (2d Cir. 2017).

  The court held that defendants seeking to rebut the Basic presumption of reliance on an efficient
  market must do so by a preponderance of the evidence. The court further held that it would be
  inconsistent with Halliburton II to “allow [ ] defendants to rebut the Basic presumption by simply
  producing some evidence of market inefficiency, but not demonstrating its inefficiency to the district
  court.” Id. at 100. The court rejected defendants’ contention that Federal Rule of Evidence 301 applies,
  and made clear that the Basic presumption is a judicially-created doctrine and thus the burden of
  persuasion properly shifts to defendants. The court thus confirmed that plaintiffs have no burden to
  show price impact at the class certification stage—a significant victory for investors.

  In re Yahoo! Inc. Sec. Litig., No. 17-cv-00373 (N.D. Cal.)
  On September 10, 2018, Pomerantz, as Co-Lead Counsel, achieved final approval of a historic $80 million
  settlement for the Class in this ground-breaking litigation. The complaint, filed in January 2017, alleged

  www.pomerantzlaw.com                                                                                      3
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 5 of 54 PageID #: 504



  that the internet giant intentionally misled investors about its cybersecurity practices in the wake of
  massive data breaches in 2013 and 2014 that compromised the personal information of all 3 billion
  Yahoo customers. Plaintiffs allege that Yahoo violated federal securities laws by failing to disclose the
  breaches, which caused a subsequent stock price dive. This represents the first significant settlement to
  date of a securities fraud class action filed in response to a data breach.

  As part of due diligence, Pomerantz located critical evidence showing that Yahoo’s management had
  concurrent knowledge of at least one of the data breaches. Importantly, these records showed that
  Yahoo’s Board of Directors, including Defendant CEO Marissa Mayer, had knowledge of and received
  repeated updates regarding the breach. In its public filings, Yahoo denied that the CEO knew about the
  breach, and the CEO’s knowledge was a key issue in the case.

  After receiving Plaintiffs’ opposition to the motion to dismiss, but before the federal District Court ruled
  on the motion, the case settled for $80 million. This early and large settlement reflects the strength of
  the complaint’s allegations.

  Kaplan v. S.A.C. Capital Advisors, L.P, No. 12-cv-9350 (S.D.N.Y.)

  In May 2017, Pomerantz, as Co-Lead Counsel, achieved final approval of a $135 million recovery for the
  Class in this securities class action that stemmed from what has been called the most profitable insider
  trading scheme in U.S. history. After years of vigorous litigation, billionaire Steven A. Cohen's former
  hedge fund, S.A.C. Capital Advisors LP, agreed to settle the lawsuit by investors in the drug maker Elan
  Corp, who said they lost money because of insider trading by one of his portfolio managers.

  In re BP p.l.c. Securities Litigation, MDL No. 2185 (S.D. Tex.)

  Since 2012, Pomerantz has pursued ground-breaking claims on behalf of institutional investors in BP
  p.l.c. to recover losses in BP’s common stock (which trades on the London Stock Exchange) stemming
  from the 2010 Gulf oil spill. The threshold challenge was how to litigate in U.S. court in the wake of the
  Supreme Court’s 2010 decision in Morrison v. National Australia Bank, which barred recovery for losses
  in foreign-traded securities under the U.S. federal securities laws. In 2013 and 2014, Pomerantz secured
  a series of significant victories in individual actions pursued on behalf of institutional investors in In re BP
  p.l.c. Securities Litigation, MDL No. 2185 (S.D. Tex.). Pomerantz defeated BP’s forum non conveniens
  arguments seeking dismissal of U.S. institutions and, later, foreign institutions, pursuing English common
  law claims seeking recovery of investment losses stemming in both NYSE-traded ADSs and London Stock
  Exchange (LSE)-traded common stock. Pomerantz also defeated BP’s attempt to extend the Securities
  Litigation Uniform Standards Act to dismiss these claims. Thanks to these rulings, Pomerantz now leads
  the only litigation, post-Morrison, where U.S. and foreign investors, pursuing foreign claims seeking
  recovery for losses in foreign-traded stocks, are doing so in a U.S. court.

  In July 2017, Pomerantz secured the right of investors in BP p.l.c. to pursue “holder claims.” The ruling,
  by Judge Keith P. Ellison of the U.S. District Court for the Southern District of Texas, is significant, given
  the dearth of precedent from anywhere in the U.S. that both recognizes the potential viability of a
  holder claim under some body of non-U.S. federal law and holds that the plaintiffs pursuing one had
  sufficiently alleged facts giving rise to reliance and other required elements of the underlying legal
  claims.


  www.pomerantzlaw.com                                                                                          4
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 6 of 54 PageID #: 505



  In re Comverse Technology, Inc. Sec. Litig., No. 06-CV-1825 (E.D.N.Y.)

  In June 2010, Judge Nicholas G. Garaufis of the U.S. District Court for the Eastern District of New York
  granted final approval of a $225 million settlement proposed by Pomerantz and Lead Plaintiff the
  Menora Group, with Comverse Technology and certain of Comverse’s former officers and directors,
  after four years of highly contested litigation. The Comverse settlement is one of the largest securities
  class action settlements reached since the passage of the Private Securities Litigation Reform Act
  (“PSLRA”).1 It is the second-largest recovery in a securities litigation involving the backdating of options,
  as well as one of the largest recoveries – $60 million – from an individual officer-defendant, Comverse’s
  founder and former CEO, Kobi Alexander.

  Other significant settlements

  Even before the enactment of the PSLRA, Pomerantz represented state agencies in securities class
  actions, including the Treasurer of the Commonwealth of Pennsylvania (recovered $100 million) against
  a major investment bank. In re Salomon Brothers Treasury Litig., No. 91-cv-5471 (S.D.N.Y.).

  Pomerantz recovered $50 million for the Treasurer of the State of New Jersey and several New Jersey
  pension funds in an individual action. This was a substantially higher recovery than what our clients
  would have obtained had they remained in a related federal class action. Treasurer of State of New
  Jersey v. AOL Time Warner, Inc. (N.J. Super. Ct. Law Div., Mercer Cty.).

  Pomerantz has litigated numerous cases for the Louisiana School Employees’ Retirement System. For
  example, as Lead Counsel, Pomerantz recovered $74.75 million in a securities fraud class action against
  Citigroup, its CEO Sanford Weill, and its now infamous telecommunications analyst Jack Grubman. In re
  Salomon Analyst AT&T Litig., No. 02-cv-6801 (S.D.N.Y.) Also, the Firm played a major role in a complex
  antitrust and securities class action which settled for over $1 billion. In re NASDAQ Market-Makers
  Antitrust Litig., MDL No. 1023 (S.D.N.Y.). Pomerantz was a member of the Executive Committee in In re
  Transkaryotic Therapies, Inc. Securities Litigation, C.A. No. 03-10165 (D. Mass.), helping to win a $50
  million settlement for the class.

  In 2008, together with Co-Counsel, Pomerantz identified a substantial opportunity for recovery of losses
  in Countrywide mortgage-backed securities ("MBS") for three large New Mexico funds (New Mexico
  State Investment Council, New Mexico Public Employees' Retirement Association, and New Mexico
  Educational Retirement Board), which had been overlooked by all of the firms then in their securities
  litigation pool. We then filed the first non-class lawsuit by a public institution with respect to
  Countrywide MBS. See N.M. State Inv. Council v. Countrywide Fin. Corp., No. D-0101-CV-2008-02289
  (N.M. 1st Dist. Ct.). In Fall 2010, we negotiated for our clients an extremely favorable but confidential
  settlement.

  Over its long history, Pomerantz has achieved significant settlements in numerous cases, a sampling of
  which is listed below:

  •      In re Petrobras Sec. Litig., No. 14-cv-9662 (S.D.N.Y. 2018)
         $3 billion settlement of securities class action in which Pomerantz was Lead Counsel.

  1   Institutional Shareholder Services, SCAS Top 100 Settlements Quarterly Report (Sept. 30, 2010).

  www.pomerantzlaw.com                                                                                       5
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 7 of 54 PageID #: 506



  •   Pirnik v. Fiat Chrysler Automobiles N.V. et al., No. 1:15-cv-07199-JMF (S.D.N.Y)
      $110 million settlement of securities class action in which Pomerantz was Lead Counsel
  •   In re Yahoo! Inc. Sec. Litig., No. 17-cv-00373 (N.D. Cal. 2018)
      $80 million settlement of securities class action in which Pomerantz was Co-Lead Counsel
  •   In re Libor Based Financial Instruments Antitrust Litig., 1:11-md-2262
      $31 million partial settlement with three defendants in this multi-district litigation in which
      Pomerantz represents the Berkshire Bank and the Government Development Bank for Puerto Rico
  •   Kaplan v. S.A.C. Capital Advisors, L.P., No. 12-cv-9350 (S.D.N.Y. 2017)
      $135 million settlement of class action in which Pomerantz was Co-Lead Counsel.
  •   In re Groupon, Inc. Sec. Litig., No. 12-cv-02450 (N.D. Ill. 2015)
      $45 million settlement of class action in which Pomerantz was sole Lead Counsel.
  •   In re Elan Corp. Sec. Litig., No. 05-cv-2860 (S.D.N.Y. 2005)
      $75 million settlement in class action arising out of alleged accounting manipulations.
  •   In re Safety-Kleen Corp. Stockholders Litig., No. 00-cv-736-17 (D.S.C. 2004)
      $54.5 million in total settlements in class action alleging accounting manipulations by corporate
      officials and auditors; last settlement reached on eve of trial.
  •   Duckworth v. Country Life Ins. Co., No. 1998-CH-01046 (Ill. Cir. Ct., Cook Cty. 2000)
      $45 million recovery.
  •   Snyder v. Nationwide Ins. Co., No. 97/0633 (N.Y. Sup. Ct. Onondaga Cty. 1998)
      Settlement valued at $100 million in derivative case arising from injuries to consumers purchasing
      life insurance policies.
  •   In re National Health Lab., Inc. Sec. Litig., No. CV 92-1949 (S.D. Cal. 1995)
      $64 million recovery.
  •   In re First Executive Corp. Sec. Litig., No. 89-cv-07135 (C.D. Cal. 1994)
      $102 million recovery for the class, exposing a massive securities fraud arising out of the Michael
      Milken debacle.
  •   In re Boardwalk Marketplace Sec. Litig., MDL No. 712 (D. Conn. 1994)
      Over $66 million benefit in securities fraud action.
  •   In re Telerate, Inc. S’holders Litig., C.A. No. 1115 (Del. Ch. 1989)
      $95 million benefit in case alleging violation of fiduciary duty under state law.

  Pomerantz has also obtained stellar results for private institutions and Taft-Hartley funds. Below are a
  few examples:

  •   In re Charter Commc’ns, Inc. Sec. Litig., No. 02-cv-1186 (E.D. Mo. 2005) (sole Lead Counsel for Lead
      Plaintiff StoneRidge Investment Partners LLC); $146.25 million class settlement, where Charter also
      agreed to enact substantive improvements in corporate governance.
  •   In re Am. Italian Pasta Sec. Litig., No. 05-cv-865 (W.D. Mo. 2008) (sole Lead Counsel for Lead Plaintiff
      Ironworkers Locals 40, 361 and 417; $28.5 million aggregate settlements).
  •   Richardson v. Gray, No. 116880/1995 (N.Y. Sup. Ct. N.Y. Cty. 1999); and In re Summit Metals, No. 98-
      2870 (Bankr. D. Del. 2004) (two derivative actions where the Firm represented C.C. Partners Ltd. and
      obtained judgment of contempt against controlling shareholder for having made “extraordinary”
      payments to himself in violation of a preliminary injunction; persuaded the court to jail him for two
      years upon his refusal to pay; and, in a related action, won a $43 million judgment after trial and
      obtained turnover of stock of two companies).




  www.pomerantzlaw.com                                                                                      6
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 8 of 54 PageID #: 507




                                             Shaping the Law

  Not only has Pomerantz established a long track record of obtaining substantial monetary recoveries for
  our clients; whenever appropriate, we also pursue corporate governance reforms on their behalf. In In
  re Chesapeake Shareholders Derivative Litigation, No. CJ-2009-3983 (Okla. Dist. Ct., Okla. Cty. 2011), for
  example, the Firm served as Co-Lead Counsel, representing a public pension client in a derivative case
  arising from an excessive compensation package granted to Chesapeake’s CEO and founder. This was a
  derivative action, not a class action. Yet it is illustrative of the results that can be obtained by an
  institutional investor in the corporate governance arena. There we obtained a settlement which called
  for the repayment of $12.1 million and other consideration by the CEO. The Wall Street Journal (Nov. 3,
  2011) characterized the settlement as “a rare concession for the 52-year old executive, who has run the
  company largely by his own rules since he co-founded it in 1989.” The settlement also included
  comprehensive corporate governance reforms.

  The Firm has won many landmark decisions that have enhanced shareholders’ rights and improved
  corporate governance. These include decisions that established that:

  •   defendants seeking to rebut the Basic presumption of reliance on an efficient market must do so by
      a preponderance of the evidence. Waggoner v. Barclays PLC, 875 F.3d 79 (2d Cir. 2017) (Strougo v.
      Barclays PLC, in the court below);
  •   plaintiffs have no burden to show price impact at the class certification stage. Waggoner v. Barclays
      PLC, 875 F.3d 79 (2d Cir. 2017) (Strougo v. Barclays PLC, in the court below);
  •   the ascertainability doctrine requires only that a class be defined using objective criteria that
      establish a membership with definite boundaries. Universities Superannuation Scheme Ltd. v.
      Petróleo Brasileiro S.A. Petrobras, 862 F.3d 250 (2d Cir. 2017);
  •   companies cannot adopt bylaws to regulate the rights of former stockholders. Strougo v. Hollander,
      C.A. No. 9770-CB (Del. Ch. 2015);
  •   a temporary rise in share price above its purchase price in the aftermath of a corrective disclosure
      does not eviscerate an investor’s claim for damages. Acticon AG v. China Ne. Petroleum Holdings
      Ltd., 692 F.3d 34 (2d Cir. 2012);
  •   an MBS holder may bring claims if the MBS price declines even if all payments of principal and
      interest have been made. Transcript of Proceedings, N.M. State Inv. Council v. Countrywide Fin.
      Corp., No. D-0101-CV-2008-02289 (N.M. 1st Dist. Ct. Mar. 25, 2009);
  •   when a court selects a Lead Plaintiff under the Private Securities Litigation Reform Act (“PSLRA”), the
      standard for calculating the “largest financial interest” must take into account sales as well as
      purchases. In re Comverse Tech., Inc. Sec. Litig., No. 06-cv-1825, 2007 U.S. Dist. LEXIS 14878 (E.D.N.Y.
      Mar. 2, 2007);
  •   a managing underwriter can owe fiduciary duties of loyalty and care to an issuer in connection with
      a public offering of the issuer stock, even in the absence of any contractual agreement. Professor
      John C. Coffee, a renowned Columbia University securities law professor, commenting on the ruling,
      stated: “It’s going to change the practice of all underwriting.” EBC I, Inc. v. Goldman Sachs & Co., 5
      N.Y. 3d 11 (2005);
  •   purchasers of options have standing to sue under federal securities laws. In re Green Tree Fin. Corp.
      Options Litig., No. 97-2679, 2002 U.S. Dist. LEXIS 13986 (D. Minn. July 29, 2002);
  •   shareholders have a right to a jury trial in derivative actions. Ross v. Bernhard, 396 U.S. 531 (1970);



  www.pomerantzlaw.com                                                                                      7
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 9 of 54 PageID #: 508



  •   a company may have the obligation to disclose to shareholders its Board’s consideration of
      important corporate transactions, such as the possibility of a spin-off, even before any final decision
      has been made. Kronfeld v. Trans World Airlines, Inc., 832 F.2d 726 (2d Cir. 1987);
  •   specific standards for assessing whether mutual fund advisors breach fiduciary duties by charging
      excessive fees. Gartenberg v. Merrill Lynch Asset Mgmt., Inc., 740 F.2d 190 (2d Cir. 1984);
  •   investment advisors to mutual funds are fiduciaries who cannot sell their trustee positions for a
      profit. Rosenfeld v. Black, 445 F.2d 1337 (2d Cir. 1971); and
  •   management directors of mutual funds have a duty to make full disclosure to outside directors “in
      every area where there was even a possible conflict of interest.” Moses v. Burgin, 445 F.2d 369 (1st
      Cir. 1971).

                                       Comments from the Courts

  Throughout its history, courts time and again have acknowledged the Firm’s ability to vigorously pursue
  and successfully litigate actions on behalf of investors.

  U.S. District Judge Noel L. Hillman, in approving the In re Toronto-Dominion Bank Securities Litigation
  settlement in October 2019, stated:

           I commend counsel on both sides for their hard work, their very comprehensive and
           thoughtful submissions during the motion practice aspect of this case. … It’s clear to
           me that this was comprehensive, extensive, thoughtful, meaningful litigation leading
           up to the settlement. … This settlement appears to have been obtained through the
           hard work of the Pomerantz firm. … It was through their efforts and not piggybacking
           on any other work that resulted in this settlement.

  In approving the settlement in Strougo v. Barclays PLC in June 2019, Judge Victor Marrero of the
  Southern District of New York wrote:

          Let me thank counsel on both sides for the extraordinary work both sides did in bringing
          this matter to a reasonable conclusion. As the parties have indicated, the matter was
          intensely litigated, but it was done in the most extraordinary fashion with cooperation,
          collaboration, and high levels of professionalism on both sides, so I thank you.

  In approving the $3 billion settlement in In re Petrobras Securities Litigation in June 2018, Judge Jed S.
  Rakoff of the Southern District of New York wrote:

          [T]he Court finds that Class Counsel's performance was in many respects exceptional,
          with the result that, as noted, the class is poised to enjoy a substantially larger per share
          recovery [65%] than the recovery enjoyed by numerous large and sophisticated
          plaintiffs who separately settled their claims.

  At the hearing for preliminary approval of the settlement in In re Petrobras Securities Litigation in
  February 2018, Judge Rakoff stated:




  www.pomerantzlaw.com                                                                                     8
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 10 of 54 PageID #: 509



          [T]he lawyers in this case [are] some of the best lawyers in the United States, if not in
          the world.

  Two years earlier, in certifying two Classes in In re Petrobras Securities Litigation in February 2016, Judge
  Rakoff wrote:

          [O]n the basis not only of USS’s counsel’s prior experience but also the Court’s
          observation of its advocacy over the many months since it was appointed Lead Counsel,
          the Court concludes that Pomerantz, the proposed class counsel, is “qualified,
          experienced and able to conduct the litigation.” ... [T]he Pomerantz firm has both the
          skill and resources to represent the Classes adequately.

  In approving the settlement in Thorpe v. Walter Investment Management Corp., No. 14-cv-20880, 2016
  U.S. Dist. LEXIS 144133 (S.D. Fla. Oct. 14, 2016) Judge Ursula Ungaro wrote:

          Class Counsel has developed a reputation for zealous advocacy in securities class
          actions. ... The settlement amount of $24 million is an outstanding result.

  At the May 2015 hearing wherein the court approved the settlement in Courtney v. Avid Technology,
  Inc., No. 13-cv-10686 (D. Mass. May 12, 2015), following oral argument by Jeremy A. Lieberman, Judge
  William G. Young stated:

          This has been very well litigated. It is always a privilege. I don't just say that as a matter
          of form. And I thank you for the vigorous litigation that I've been permitted to be a part
          of. [Tr. at 8-9.]

  At the January 2012 hearing wherein the court approved the settlement in In re Chesapeake Energy
  Corp. Shareholder Derivative Litigation, No. CJ-2009-3983 (Okla. Dist. Ct., Okla. Cty. Jan. 30, 2012),
  following oral argument by Marc I. Gross, Judge Daniel L. Owens stated:

          Counsel, it’s a pleasure, and I mean this and rarely say it. I think I’ve said it two times in
          25 years. It is an extreme pleasure to deal with counsel of such caliber.
          [Tr. at 48.])

  In approving the $225 million settlement in In re Comverse Technology, Inc. Securities Litigation, No. 06-
  CV-1825 (E.D.N.Y.) in June 2010, Judge Nicholas G. Garaufis stated:

          As outlined above, the recovery in this case is one of the highest ever achieved in this
          type of securities action. ... The court also notes that, throughout this litigation, it has
          been impressed by Lead Counsel’s acumen and diligence. The briefing has been
          thorough, clear, and convincing, and ... Lead Counsel has not taken short cuts or relaxed
          its efforts at any stage of the litigation.

  In approving a $146.25 million settlement in In re Charter Communications Securities Litigation, No. 02-
  CV-1186, 2005 U.S. Dist. LEXIS 14772 (E.D. Mo. June 30, 2005), in which Pomerantz served as sole Lead
  Counsel, Judge Charles A. Shaw praised the Firm’s efforts, citing “the vigor with which Lead Counsel ...
  investigated claims, briefed the motions to dismiss, and negotiated the settlement.” He further stated:

  www.pomerantzlaw.com                                                                                       9
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 11 of 54 PageID #: 510




          This Court believes Lead Plaintiff achieved an excellent result in a complex action, where
          the risk of obtaining a significantly smaller recovery, if any, was substantial.

  In approving a $24 million settlement in In re Force Protection, Inc., No. 08 CV 845 (D.S.C. 2011), Judge C.
  Weston Houk described the Firm as “attorneys of great ability and great reputation” and commended
  the Firm for having “done an excellent job.”

  In certifying a class in a securities fraud action against analysts in DeMarco v. Robertson Stephens Inc.,
  228 F.R.D. 468 (S.D.N.Y. 2005), Judge Gerard D. Lynch stated that Pomerantz had “ably and zealously
  represented the interests of the class.”

  Numerous courts have made similar comments:

      •   Appointing Pomerantz Lead Counsel in American Italian Pasta Co. Securities Litigation, No 05-
          CV-0725 (W.D. Mo.), a class action that involved a massive fraud and restatements spanning
          several years, the District Court observed that the Firm “has significant experience (and has
          been extremely effective) litigating securities class actions, employs highly qualified attorneys,
          and possesses ample resources to effectively manage the class litigation and protect the class’s
          interests.”
      •   In approving the settlement in In re Wiring Devices Antitrust Litigation, MDL No. 331 (E.D.N.Y.
          Sept. 9, 1980), Chief Judge Jack B. Weinstein stated that “Counsel for the plaintiffs I think did an
          excellent job. ... They are outstanding and skillful. The litigation was and is extremely complex.
          They assumed a great deal of responsibility. They recovered a very large amount given the
          possibility of no recovery here which was in my opinion substantial.”
      •   In Snyder v. Nationwide Insurance Co., No. 97/0633, (N.Y. Supreme Court, Onondaga Cty.), a
          case where Pomerantz served as Co-Lead Counsel, Judge Tormey stated, “It was a pleasure to
          work with you. This is a good result. You’ve got some great attorneys working on it.”
      •   In Steinberg v. Nationwide Mutual Insurance Co. (E.D.N.Y. 2004), Judge Spatt, granting class
          certification and appointing the Firm as class counsel, observed: “The Pomerantz firm has a
          strong reputation as class counsel and has demonstrated its competence to serve as class
          counsel in this motion for class certification.” (224 F.R.D. 67, 766.)
      •   In Mercury Savings & Loan, No. 90-cv-00087 LHM (C.D. Cal. 1993), Judge McLaughlin
          commended the Firm for the “absolutely extraordinary job in this litigation.”
      •   In Boardwalk Marketplace Securities Litigation, MDL No. 712 (D. Conn.), Judge Eginton described
          the Firm’s services as “exemplary,” praised it for its “usual fine job of lawyering ...[in] an
          extremely complex matter,” and concluded that the case was “very well-handled and managed.”
          (Tr. at 6, 5/20/92; Tr. at 10, 10/10/92.)
      •   In Nodar v. Weksel, No. 84 Civ. 3870 (S.D.N.Y.), Judge Broderick acknowledged “that the services
          rendered [by Pomerantz] were excellent services from the point of view of the class
          represented, [and] the result was an excellent result.” (Tr. at 21-22, 12/27/90.)




  www.pomerantzlaw.com                                                                                     10
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 12 of 54 PageID #: 511




      •   In Klein v. A.G. Becker Paribas, Inc., No. 83 Civ. 6456 (S.D.N.Y.), Judge Goettel complimented the
          Firm for providing “excellent ...absolutely top-drawer representation for the class, particularly in
          light of the vigorous defense offered by the defense firm.” (Tr. at 22, 3/6/87.)
      •   In Digital Securities Litigation, No. 83-3255 (D. Mass.), Judge Young lauded the Firm for its
          “[v]ery fine lawyering.” (Tr. at 13, 9/18/86.)
      •   In Shelter Realty Corp. v. Allied Maintenance Corp., 75 F.R.D. 34, 40 (S.D.N.Y. 1977), Judge
          Frankel, referring to Pomerantz, said: “Their experience in handling class actions of this nature is
          known to the court and certainly puts to rest any doubt that the absent class members will
          receive the quality of representation to which they are entitled.”
      •   In Rauch v. Bilzerian, No. 88 Civ. 15624 (N.J. Sup. Ct.), the court, after trial, referred to
          Pomerantz partners as “exceptionally competent counsel,” and as having provided “top drawer,
          topflight [representation], certainly as good as I’ve seen in my stay on this court.”


                           Corporate Governance Litigation
  Pomerantz is committed to ensuring that companies adhere to responsible business practices and
  practice good corporate citizenship. We strongly support policies and procedures designed to give
  shareholders the ability to oversee the activities of a corporation. We vigorously pursue corporate
  governance reform, particularly in the area of excess compensation, where it can address the growing
  disparity between the salaries of executives and the workers of major corporations. We have
  successfully utilized litigation to bring about corporate governance reform in numerous cases, and
  always consider whether such reforms are appropriate before any case is settled.

  Pomerantz’s Corporate Governance Practice Group, led by Partner Gustavo F. Bruckner, enforces
  shareholder rights and prosecutes actions challenging corporate transactions that arise from an unfair
  process or result in an unfair price for shareholders.

  In September 2017, New Jersey Superior Court Judge Julio Mendez, of Cape May County Chancery
  Division, approved Pomerantz’s settlement in a litigation against Ocean Shore Holding Co. The
  settlement provided non-pecuniary benefits for a non-opt out class. In so doing, Judge Mendez became
  the first New Jersey state court judge to formally adopt the Third Circuit’s nine-part Girsh factors, Girsh
  v. Jepson, 521 F.2d 153 (3d Cir. 1975). There has never before been a published New Jersey state court
  opinion setting out the factors a court must consider in evaluating whether a class action settlement
  should be determined to be fair and adequate. After conducting an analysis of each of the nine Girsh
  factors and holding that “class actions settlements involving non-monetary benefits to the class are
  subject to more exacting scrutiny,” Judge Mendez held that the proposed settlement provided a
  material benefit to the shareholders.

  In February 2018, the Maryland Circuit Court, Montgomery County, approved a $17.5 million settlement
  that plaintiffs achieved as additional consideration on behalf of a class of shareholders of American
  Capital, Ltd. In re Am. Capital, Ltd. S’holder Litig., C.A. No. 422598-V (2018). The settlement resolved
  Plaintiffs’ claims regarding a forced sale of American Capital.




  www.pomerantzlaw.com                                                                                     11
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 13 of 54 PageID #: 512



  Pomerantz filed an action challenging the sale of American Capital, a Delaware corporation with its
  headquarters in Maryland. Among other things, American Capital’s board of directors (the “Board”)
  agreed to sell the company at a price below what two other bidders were willing to offer. Worse, the
  merger price was even below the amount that shareholders would have received in the company’s
  planned phased liquidation, which the company was considering under pressure from Elliott
  Management, an activist hedge fund and holder of approximate 15% of American Capital stock. Elliott
  was not originally named as a defendant, but after initial discovery showed the extent of its involvement
  in the Board’s breaches of fiduciary duty, Elliott was added as a defendant in an amended complaint
  under the theory that Elliott exercised actual control over the Board’s decision-making. Elliott moved to
  dismiss on jurisdictional grounds and additionally challenged its alleged status as a controller of
  American Capital. In June 2017, minutes before the hearing on defendants’ motion to dismiss, a partial
  settlement was entered into with the members of the Board for $11.5 million. The motion to dismiss
  hearing proceeded despite the partial settlement, but only as to Elliott. In July 2017, the court denied
  the motion to dismiss, finding that Elliott, “by virtue solely of its own conduct, … has easily satisfied the
  transacting business prong of the Maryland long arm statute.” The court also found that the “amended
  complaint in this case sufficiently pleads that Elliott was a controller with respect to” the sale, thus
  implicating a higher standard of review. Elliott subsequently settled the remaining claims for an
  additional $6 million. Pomerantz served as Co-Lead Counsel.

  In May 2017, the Circuit Court of the State of Oregon approved the settlement achieved by Pomerantz
  and co-counsel of a derivative action brought by two shareholders of Lithia Motors, Inc. The lawsuit
  alleged breach of fiduciary duties by the board of directors in approving, without any meaningful review,
  the Transition Agreement between Lithia Motors and Sidney DeBoer, its founder, controlling
  shareholder, CEO, and Chairman, who was stepping down as CEO. DeBoer and his son, the current CEO,
  Bryan DeBoer, negotiated virtually all the material terms of the Agreement, by which the company
  agreed to pay the senior DeBoer $1,060,000 and a $42,000 car allowance annually for the rest of his life,
  plus other benefits, in addition to the $200,000 per year that he would receive for continuing to serve as
  Chairman.

  The Lithia settlement extracted corporate governance therapeutics that provide substantial benefits to
  Lithia and its shareholders and redress the wrongdoing alleged by plaintiffs. The board will now be
  required to have at least five independent directors -- as defined under the New York Stock Exchange
  rules -- by 2020; a number of other new protocols will be in place to prevent self-dealing by board
  members. Further, the settlement calls for the Transition Agreement to be reviewed by an independent
  auditor who will determine whether the annual payments of $1,060,000 for life to Sidney DeBoer are
  reasonable. Lithia has agreed to accept whatever decision the auditor makes.

  In January 2017, the Group received approval of the Delaware Chancery Court for a $5.6 million
  settlement it achieved on behalf of a class of shareholders of Physicians Formula Holdings Inc. over an
  ignored merger offer in 2012. In re Physicians Formula Holdings Inc., C.A. No. 7794-VCL (Del. Ch.).

  The Group obtained a landmark ruling in Strougo v. Hollander, C.A. No. 9770-CB (Del. Ch.), that fee-
  shifting bylaws adopted after a challenged transaction do not apply to shareholders affected by the
  transaction. They were also able to obtain a 25% price increase for members of the class cashed out in
  the going private transaction.




  www.pomerantzlaw.com                                                                                      12
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 14 of 54 PageID #: 513



  In Miller v. Bolduc, No. SUCV 2015-00807 (Mass. Super. Ct.), the Group caused Implant Sciences to hold
  its first shareholder annual meeting in five years and put an important compensation grant up for a
  shareholder vote.

  In Smollar v. Potarazu, C.A. No. 10287-VCN (Del. Ch.), the Group pursued a derivative action to bring
  about the appointment of two independent members to the board of directors, retention of an
  independent auditor, dissemination of financials to shareholders and the holding of first ever in-person
  annual meeting, among other corporate therapeutics.

  In Hallandale Beach Police Officers & Firefighters' Personnel Retirement Fund vs. Lululemon athletica,
  Inc., C.A. No. 8522-VCP (Del. Ch.), in an issue of first impression in Delaware, the Chancery Court ordered
  the production of the chairman’s 10b5-1 stock trading plan. The court found that a stock trading plan
  established by the company's chairman, pursuant to which a broker, rather than the chairman himself,
  would liquidate a portion of the chairman's stock in the company, did not preclude potential liability for
  insider trading.

  In Strougo v. North State Bancorp, No. 15 CVS 14696 (N.C. Super. Ct.), the Group caused the Merger
  Agreement to be amended to provide a “majority of the minority” provision for the holders of North
  State Bancorp’s common stock in connection with the shareholder vote on the merger. As a result of the
  Action, common shareholders could stop the merger if they did not wish it to go forward.

  Pomerantz’s commitment to advancing sound corporate governance principles is further demonstrated
  by the more than 26 years that we have co-sponsored the Abraham L. Pomerantz Lecture Series with
  Brooklyn Law School. These lectures focus on critical and emerging issues concerning shareholder rights
  and corporate governance and bring together top academics and litigators.

  Our bi-monthly newsletter, The Pomerantz Monitor, provides institutional investors updates and insights
  on current issues in corporate governance.


                              Strategic Consumer Litigation

  Pomerantz’s Strategic Consumer Litigation practice group, led by Partner Jordan Lurie, represents
  consumers in actions that seek to recover monetary and injunctive relief on behalf of class members
  while also advocating for important consumer rights. The attorneys in this group have successfully
  prosecuted claims involving California’s Unfair Competition Law, California’s Consumers Legal Remedies
  Act, the Song Beverly Consumer Warranty Act and the Song Beverly Credit Card Act. They have resolved
  data breach privacy cases and cases involving unlawful recording, illegal background checks, unfair
  business practices, misleading advertising and other consumer finance related actions. All of these
  actions also have resulted in significant changes to defendants’ business practices.

  Pomerantz currently represents consumers in a nationwide class action against Facebook for
  mistargeting ads. Plaintiff alleges that Facebook programmatically displays a material percentage of ads
  to users outside the defined target market and displays ads to “serial Likers” outside the defined target
  audience in order to boost Facebook’s revenue. IntegrityMessageBoards.com v. Facebook, Inc. (N.D.
  Cal.) Case No. 4:18 -cv-05286 PJH.


  www.pomerantzlaw.com                                                                                    13
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 15 of 54 PageID #: 514




  Pomerantz has pioneered litigation to establish claims for public injunctive relief under California’s
  unfair business practices statute. For example, Pomerantz has filed cases seeking to prevent major auto
  manufacturers from unauthorized access to, and use of, drivers’ vehicle data without compensation,
  and seeking to require the auto companies to share diagnostic data extracted from drivers’ vehicles. The
  Strategic Consumer Litigation practice group also is prosecuting class cases against auto manufacturers
  for failing to properly identify high-priced parts that must be covered in California under extended
  emissions warranties.

  Other consumer matters handled by Pomerantz’s Strategic Consumer Litigation practice group include
  actions involving cryptocurrency, medical billing, price fixing, and false advertising of various consumer
  products and services.


                                       Antitrust Litigation
  Pomerantz has earned a reputation for prosecuting complex antitrust and consumer class actions with
  vigor, innovation, and success. Pomerantz’s Antitrust and Consumer Group has recovered billions of
  dollars for the Firm’s business and individual clients and the classes that they represent. Time and again,
  Pomerantz has protected our free-market system from anticompetitive conduct such as price fixing,
  monopolization, exclusive territorial division, pernicious pharmaceutical conduct, and false advertising.
  Pomerantz’s advocacy has spanned across diverse product markets, exhibiting the Antitrust and
  Consumer Group’s versatility to prosecute class actions on any terrain.

  Pomerantz has served and is currently serving in leadership or Co-Leadership roles in several high-profile
  multi-district litigation class actions. In December 2018, the Firm achieved a $31 billion partial
  settlement with three defendants on behalf of a class of U.S. lending institutions that originated,
  purchased or held loans paying interest rates tied to the U.S. Dollar London Interbank Offered Rate (USD
  LIBOR). It is alleged that the class suffered damages as a result of collusive manipulation by the LIBOR
  contributor panel banks that artificially suppressed the USD LIBOR rate during the class period, causing
  the class members to receive lower interest payments than they would have otherwise received. In re
  Libor Based Financial Instruments Antitrust Litig., 1:11-md-2262.

  Pomerantz represented baseball and hockey fans in a game-changing antitrust class action against
  Major League Baseball and the National Hockey League, challenging the exclusive territorial division of
  live television broadcasts, internet streaming, and the resulting geographic blackouts. See Laumann v.
  NHL and Garber v. MLB (S.D.N.Y. 2012).

  Pomerantz has spearheaded the effort to challenge harmful anticompetitive conduct by pharmaceutical
  companies—including Pay-for-Delay Agreements—that artificially inflates the price of prescription drugs
  by keeping generic versions off the market.

  Even prior to the 2013 precedential U.S. Supreme Court decision in Actavis, Pomerantz litigated and
  successfully settled the following generic-drug-delay cases:

          •       In re Flonase Antitrust Litig. (E.D. Pa. 2008) ($35 million);
          •       In re Toprol XL Antitrust Litig. (D. Del. 2006) ($11 million); and

  www.pomerantzlaw.com                                                                                    14
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 16 of 54 PageID #: 515




          •       In re Wellbutrin SR Antitrust Litig. (E.D. Pa. 2004) ($21.5 million).

  Other exemplary victories include Pomerantz’s prominent role in In re NASDAQ Market-Makers Antitrust
  Litigation (S.D.N.Y.), which resulted in a settlement in excess of $1 billion for class members, one of the
  largest antitrust settlements in history. Pomerantz also played prominent roles in In re Sorbates Direct
  Purchaser Antitrust Litigation (N.D. Cal.), which resulted in over an $82 million recovery, and in In re
  Methionine Antitrust Litigation (N.D. Cal.), which resulted in a $107 million recovery. These cases
  illustrate the resources, expertise, and commitment that Pomerantz’s Antitrust Group devotes to
  prosecuting some of the most egregious anticompetitive conduct.


                     A Global Advocate for Asset Managers
                   and Public and Taft-Hartley Pension Funds
  Pomerantz represents some of the largest pension funds, asset managers, and institutional investors
  around the globe, monitoring assets of over $5 trillion, and growing. Utilizing cutting-edge legal
  strategies and the latest proprietary techniques, Pomerantz protects, expands, and vindicates
  shareholder rights through our securities litigation services and portfolio monitoring program.

  Pomerantz partners routinely advise foreign and domestic institutional investors on how best to
  evaluate losses to their investment portfolios attributable to financial misconduct and how best to
  maximize their potential recoveries worldwide. In particular, Pomerantz Partners, Jeremy Lieberman,
  Jennifer Pafiti, and Marc Gross regularly travel throughout the U.S. and across the globe to meet with
  clients on these issues and are frequent speakers at investor conferences and educational forums in
  North America, Europe, and the Middle East.


                              Institutional Investor Services
  Pomerantz offers a variety of services to institutional investors. Through the Firm’s proprietary system,
  PomTrack, Pomerantz monitor client portfolios to identify and evaluate potential and pending
  securities fraud, ERISA and derivative claims, and class action settlements. Monthly customized
  PomTrack reports are included with the service.

  When a potential securities fraud claim impacting a client is identified, Pomerantz offers to thoroughly
  analyze the case’s merits and provide a written analysis and recommendation. If litigation is warranted,
  a team of highly skilled attorneys will provide efficient and effective legal representation. The
  experience and expertise of our attorneys – which have consistently been acknowledged by the courts –
  allow Pomerantz to vigorously pursue the claims of investors, taking complex cases to trial when
  warranted.

  Pomerantz is committed to ensuring that companies adhere to responsible business practices and
  practice good corporate citizenship. The Firm strongly support policies and procedures designed to give
  shareholders the ability to oversee the activities of a corporation. Pomerantz has successfully utilized
  litigation to bring about corporate governance reform, and always considers whether such reforms are
  appropriate before any case is settled.


  www.pomerantzlaw.com                                                                                    15
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 17 of 54 PageID #: 516




  Pomerantz provides clients with insightful and timely commentary on matters essential to effective fund
  management in our bi-monthly newsletter, The Pomerantz Monitor and regularly sponsors conferences
  and roundtable events around the globe with speakers who are experts in securities litigation and
  corporate governance matters.


                                                Attorneys
                                                   Partners

  Jeremy A. Lieberman

  Jeremy A. Lieberman is Pomerantz’s Managing Partner. He became associated with the Firm in August
  2004 and was elevated to Partner in January 2010. In 2020, he won a Distinguished Leader award from
  the New York Law Journal and was named a Leading Lawyer by The Legal 500. Among the client
  testimonials posted on The Legal 500’s website: “Jeremy Lieberman led the case for us with remarkable
  and unrelenting energy and aggression. He made a number of excellent strategic decisions which
  boosted our recovery.” Jeremy was honored as Benchmark Litigation’s 2019 Plaintiff Attorney of the
  Year. In 2018, Jeremy was honored as a Titan of the Plaintiffs Bar by Law360 and as a Benchmark
  Litigation Star. The Pomerantz team that Jeremy leads was named a 2018 Securities Practice Group of
  the Year. Jeremy has been honored as a Super Lawyers® “Top-Rated Securities Litigation Attorney” from
  2016 through 2019 – a recognition bestowed on no more than 5% of eligible attorneys in the New York
  Metro area. The Legal 500, in honoring Pomerantz as a Leading Firm for 2016 and 2017, stated that in
  New York, “Jeremy Lieberman is super impressive – a formidable adversary for any defense firm.”

  Jeremy led the litigation of In re Petrobras Securities Litigation, a closely-watched securities class action
  arising from a multi-billion-dollar kickback and bribery scheme involving Brazil’s largest oil company,
  Petróleo Brasileiro S.A. – Petrobras, in which Pomerantz was sole Lead Counsel. The biggest instance of
  corruption in the history of Brazil ensnared not only Petrobras' former executives but also Brazilian
  politicians, including former president Lula da Silva and one-third of the Brazilian Congress. In January
  and February 2018, Jeremy achieved a historic $3 billion settlement for the Class. This is not only the
  largest securities class action settlement in a decade but is the largest settlement ever in a securities
  class action involving a foreign issuer, the fifth-largest securities class action settlement ever achieved in
  the United States, the largest securities class action settlement achieved by a foreign Lead Plaintiff, and
  the largest securities class action settlement in history not involving a restatement of financial reports.

  Jeremy also secured a significant victory for Petrobras investors at the Second Circuit Court of Appeals,
  when the court rejected the heightened ascertainability requirement for obtaining class certification
  that had been imposed by the Third Circuit Courts of Appeals. The ruling will have a positive impact on
  plaintiffs in securities fraud litigation. Indeed, the Petrobras litigation was honored in 2019 as a National
  Impact Case by Benchmark Litigation.

  Jeremy was Lead Counsel in Pirnik v. Fiat Chrysler Automobiles N.V. et al., No. 1:15-cv-07199-JMF
  (S.D.N.Y), in which the Firm recently achieved a $110 million settlement for the class. This high-profile
  securities class action alleges that Fiat Chrysler concealed from investors that it improperly outfitted its


  www.pomerantzlaw.com                                                                                       16
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 18 of 54 PageID #: 517



  diesel vehicles with “defeat device” software designed to cheat NOx emissions regulations in the U.S.
  and Europe, and that regulators had accused Fiat Chrysler of violating the emissions regulations. The
  Fiat Chrysler recovery provides the class of investors with as much as 20% of recoverable damages—an
  excellent result when compared to historical statistics in class action settlements, where typical
  recoveries for cases of this size are between 1.6% and 3.3%.

  Jeremy recently achieved a critical victory for investors in the securities fraud class action against Perrigo
  Co. plc when Judge Arleo of the United States District Court for the District of New Jersey certified
  classes of investors that purchased Perrigo securities on both the New York Stock Exchange and the Tel
  Aviv Stock Exchange. Pomerantz represents a number of institutional investors that purchased Perrigo
  securities on both exchanges after an offer by Mylan N.V. to tender Perrigo shares. This is the first time
  since Morrison that a U.S. court has independently analyzed the market of a security traded on a non-
  U.S. exchange, and found that it met the standards of market efficiency necessary allow for class
  certification.

  In 2019, Jeremy achieved a $27 million settlement for the Class in Strougo v. Barclays PLC, a high-profile
  securities class action in which Pomerantz was Lead Counsel. Plaintiffs alleged that Barclays PLC misled
  institutional investors about the manipulation of the banking giant’s so-called “dark pool” trading
  systems in order to provide a trading advantage to high-frequency traders over its institutional investor
  clients. This case turned on the duty of integrity owed by Barclays to its clients. In November 2017,
  Jeremy achieved precedent-setting victories for investors, when the Second Circuit Court of Appeals
  held that direct evidence of price impact is not always necessary to demonstrate market efficiency to
  invoke the presumption of reliance, and that defendants seeking to rebut the presumption of reliance
  must do so by a preponderance of the evidence rather than merely meeting a burden of production.

  Jeremy led the Firm’s securities class action litigation against Yahoo! Inc., in which Pomerantz, as Lead
  Counsel, achieved an $80 million settlement for the Class in 2018. The case involved the biggest data
  breaches in U.S. history, in which over 3 billion Yahoo accounts were compromised. This was the first
  significant settlement to date of a securities fraud class action filed in response to a data breach.

  In 2018 Jeremy achieved a $3,300,000 settlement for the Class in the Firm’s securities class action
  against Corinthian Colleges, one of the largest for-profit college systems in the country, for alleged
  misrepresentations about its job placement rates, compliance with applicable regulations, and
  enrollment statistics. Pomerantz prevailed in the motion to dismiss the proceedings, a particularly
  noteworthy victory because Chief Judge George King of the Central District of California had dismissed
  two prior lawsuits against Corinthian with similar allegations. Erickson v. Corinthian Colleges, Inc. (C.D.
  Cal.).

  Jeremy led the Firm’s litigation team that in 2018 secured a $31 million partial settlement with three
  defendants in In re Libor Based Financial Instruments Antitrust Litigation, a closely watched multi-district
  litigation, which concerns the London Interbank Offered Rate (LIBOR) rigging scandal.

  Jeremy heads the Firm’s individual action against pharmaceutical giant Teva Pharmaceutical Industries
  Ltd., Teva Pharmaceuticals USA, Inc. (together, “Teva”), and certain of Teva’s current and former
  employees and officers relating to alleged anticompetitive practices in Teva’s sales of generic drugs. Clal
  Insurance Company Ltd. v. Teva Pharmaceutical Industries Ltd.


  www.pomerantzlaw.com                                                                                       17
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 19 of 54 PageID #: 518




  Jeremy also serves as Lead Counsel in a number of the most high-profile securities class actions pending
  in the U.S. courts, such as In re Mylan N.V. Securities Litigation, In re Perrigo Co. Securities Litigation, and
  In re Fiat Chrysler Automobiles N.V. Securities Litigation.

  In In re China North East Petroleum Corp. Securities Litigation, Jeremy achieved a significant victory for
  shareholders in the United States Court of Appeals for the Second Circuit, whereby the Appeals Court
  ruled that a temporary rise in share price above its purchase price in the aftermath of a corrective
  disclosure did not eviscerate an investor’s claim for damages. The Second Circuit’s decision was deemed
  “precedential” by the New York Law Journal and provides critical guidance for assessing damages in a §
  10(b) action.

  Jeremy had an integral role in In re Comverse Technology, Inc. Securities Litigation, in which he and his
  partners achieved a historic $225 million settlement on behalf of the Class, which was the second-
  largest options backdating settlement to date.

  Jeremy regularly consults with Pomerantz’s international institutional clients, including pension funds,
  regarding their rights under the U.S. securities laws. Jeremy is working with the Firm’s international
  clients to craft a response to the Supreme Court’s ruling in Morrison v. National Australia Bank, Ltd.,
  which limited the ability of foreign investors to seek redress under the federal securities laws. Currently,
  Jeremy is representing several UK and EU pension funds and asset managers in individual actions against
  BP plc in the United States District Court for the Southern District of Texas.

  Jeremy is a frequent lecturer regarding current corporate governance and securities litigation issues. In
  March 2017, he spoke at the ICGN conference in Washington D.C., regarding recent trends in foreign
  securities litigation. He has also led discussions regarding U.S. securities class actions in Paris, France.

  Jeremy graduated from Fordham University School of Law in 2002. While in law school, he served as a
  staff member of the Fordham Urban Law Journal. Upon graduation, he began his career at a major New
  York law firm as a litigation associate, where he specialized in complex commercial litigation.

  Jeremy is admitted to practice in the State of New York; the U.S. District Courts for the Southern and
  Eastern Districts of New York, the Southern District of Texas, the District of Colorado, the Eastern District
  of Michigan and Northern District of Illinois; the U.S. Courts of Appeals for the First, Second, Third,
  Fourth, Sixth, Ninth, and Tenth Circuits; and the United States Supreme Court.

  Patrick V. Dahlstrom

  Patrick Dahlstrom joined Pomerantz as an associate in 1991 and was elevated to Partner in January
  1996. He was Co-Managing Partner with Jeremy Lieberman in 2017 and 2018 and is now Senior Partner.
  Patrick is based in the Firm’s Chicago office. He was honored as a Super Lawyers® “Top-Rated Securities
  Litigation Attorney” in 2018 and 2019.

  Patrick, a member of the Firm’s Institutional Investor Practice and New Case Groups, has extensive
  experience litigating cases under the PSLRA. He led In re Comverse Technology, Inc. Securities Litigation,
  No. 06-CV-1825 (E.D.N.Y.), in which the Firm, as Lead Counsel, recovered a $225 million settlement for


  www.pomerantzlaw.com                                                                                         18
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 20 of 54 PageID #: 519



  the Class – the second-highest ever for a case involving back-dating options, and one of the largest
  recoveries ever from an individual officer-defendant, the company’s founder and former CEO. In
  Comverse, the Firm obtained an important clarification of how courts calculate the “largest financial
  interest” in connection with the selection of a Lead Plaintiff, in a manner consistent with Dura
  Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336 (2005). Judge Garaufis, in approving the settlement,
  lauded Pomerantz: “The court also notes that, throughout this litigation, it has been impressed by Lead
  Counsel’s acumen and diligence. The briefing has been thorough, clear, and convincing, and ... Lead
  Counsel has not taken short cuts or relaxed its efforts at any stage of the litigation.”

  In DeMarco v. Robertson Stephens Inc., 228 F.R.D. 468 (S.D.N.Y. 2005), Patrick obtained the first class
  certification in a federal securities case involving fraud by analysts.

  Patrick’s extensive experience in litigation under the PSLRA has made him an expert not only at making
  compelling arguments on behalf of Pomerantz’ clients for Lead Plaintiff status, but also in discerning
  weaknesses of competing candidates. In re American Italian Pasta Co. Securities Litigation and Comverse
  are the most recent examples of his success in getting our clients appointed sole Lead Plaintiff despite
  competing motions by numerous impressive institutional clients.

  Patrick was a member of the trial team in In re ICN/Viratek Securities Litigation (S.D.N.Y. 1997), which,
  after trial, settled for $14.5 million. Judge Wood praised the trial team: “[P]laintiffs counsel did a superb
  job here on behalf of the class. ...This was a very hard fought case. You had very able, superb opponents,
  and they put you to your task. ...The trial work was beautifully done and I believe very efficiently done.”

  Patrick’s speaking engagements include interviews by NBC and the CBC regarding securities class
  actions, and among others, a presentation at the November 2009 State Association of County
  Retirement Systems Fall Conference as the featured speaker at the Board Chair/Vice Chair Session
  entitled: “Cleaning Up After the 100 Year Storm. How trustees can protect assets and recover losses
  following the burst of the housing and financial bubbles.”

  Patrick is a 1987 graduate of the Washington College of Law at American University in Washington, D.C.,
  where he was a Dean’s Fellow, Editor in Chief of the Administrative Law Journal, a member of the Moot
  Court Board representing Washington College of Law in the New York County Bar Association’s Antitrust
  Moot Court Competition, and a member of the Vietnam Veterans of America Legal Services/Public
  Interest Law Clinic. Upon graduating, Patrick served as the Pro Se Staff Attorney for the United States
  District Court for the Eastern District of New York and was a law clerk to the Honorable Joan M. Azrack,
  United States Magistrate Judge.

  Patrick is admitted to practice in New York and Illinois, the United States District Courts for the Southern
  and Eastern Districts of New York, Northern District of Illinois, Northern District of Indiana, Eastern
  District of Wisconsin, District of Colorado, Western District of Pennsylvania, the United States Courts of
  Appeals for the First, Fourth, Sixth, Seventh, Eighth, and Ninth Circuits, and the United States Supreme
  Court.

  Gustavo F. Bruckner

  Gustavo F. Bruckner heads Pomerantz’s Corporate Governance practice group, which enforces
  shareholder rights and prosecutes litigation challenging corporate actions that harm shareholders.

  www.pomerantzlaw.com                                                                                      19
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 21 of 54 PageID #: 520



  Under Gustavo’s leadership, the Corporate Governance group has achieved numerous noteworthy
  litigation successes. He has been quoted on corporate governance issues by The New York Times, The
  Wall Street Journal, Bloomberg, Law360, and Reuters, and was honored from 2016 through 2019 by
  Super Lawyers® as a “Top-Rated Securities Litigation Attorney,” a recognition bestowed on no more
  than 5% of eligible attorneys in the New York Metro area. Gustavo regularly appears in state and federal
  courts across the nation. Gustavo presented at the prestigious Institute for Law and Economic Policy
  conference.

  Gustavo is a fierce advocate of aggressive corporate clawback policies that allow companies to recover
  damages from officers and directors for reputational and financial harm. Most recently, in McIntosh vs
  Keizer, et al., Docket No. 2018-0386 (Del. Ch.), Pomerantz filed a derivative suit on behalf of Hertz Global
  Holdings, Inc. shareholders, seeking to compel the Hertz board of directors to claw back millions of
  dollars in unearned and undeserved payments that the Company made to former officers and directors
  who significantly damaged Hertz through years of wrongdoing and misconduct. Under pressure from
  plaintiff’s ligation efforts, the Hertz board of directed elected to take unprecedented action and mooted
  plaintiff’s claims, initiating litigation to recover tens of millions of dollars in incentive compensation and
  more than $200 million in damages from culpable former Hertz executives.

  Pomerantz through initiation and prosecution of a shareholder derivative action, forced the Hertz board
  to seek clawback from former officers and directors of the company, unjustly enriched after causing the
  Company to file inaccurate and false financial statements leading to a $235 million restatement and $16
  million fee to the SEC.

  In September 2017, Gustavo’s Corporate Governance team achieved a settlement in New Jersey
  Superior Court that provided non-pecuniary benefits for a non-opt out class. In approving the
  settlement, Judge Julio Mendez, of Cape May County Chancery Division, became the first New Jersey
  state court judge to formally adopt the Third Circuit’s nine-part Girsh factors, Girsh v. Jepson, 521 F.2d
  153 (3d Cir. 1975). Never before has there been a published New Jersey state court opinion setting out
  the factors a court must consider in evaluating whether a class action settlement should be determined
  to be fair and adequate.

  Gustavo successfully argued Strougo v. Hollander, C.A. No. 9770-CB (Del. Ch. 2015), obtaining a
  landmark ruling in Delaware that bylaws adopted after shareholders are cashed out do not apply to
  shareholders affected by the transaction. In the process, Gustavo and the Corporate Governance team
  beat back a fee-shifting bylaw and were able to obtain a 25% price increase for members of the class
  cashed out in the “going private” transaction. Shortly thereafter, the Delaware Legislature adopted
  legislation to ban fee-shifting bylaws.

  In Stein v. DeBoer (Or. Cir. Ct. 2017), Gustavo and the Corporate Governance group achieved a
  settlement that provides significant corporate governance therapeutics on behalf of shareholders of
  Lithia Motors, Inc. The company’s board had approved, without meaningful review, the Transition
  Agreement between the company and Sidney DeBoer, its founder, controlling shareholder, CEO, and
  Chairman, who was stepping down as CEO. DeBoer and his son, the current CEO, negotiated virtually all
  the material terms of the Agreement, by which the company agreed to pay the senior DeBoer
  $1,060,000 and a $42,000 car allowance annually for the rest of his life, plus other benefits, in addition
  to the $200,000 per year that he would receive for continuing to serve as Chairman.


  www.pomerantzlaw.com                                                                                       20
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 22 of 54 PageID #: 521



  In Miller v. Bolduc, No. SUCV 2015-00807 (Mass. Sup. Ct. 2015), Gustavo and the Corporate Governance
  group, by initiating litigation, caused Implant Sciences to hold its first shareholder annual meeting in 5
  years and to place an important compensation grant up for a shareholder vote.

  In Strougo v. North State Bancorp, No. 15 CVS 14696 (N.C. Super. Ct. 2015), Gustavo and the Corporate
  Governance team caused the North State Bancorp merger agreement to be amended to provide a
  “majority of the minority” provision for common shareholders in connection with the shareholder vote
  on the merger. As a result of the action, common shareholders had the ability to stop the merger if they
  did not wish it to go forward.

  In Hallandale Beach Police Officers and Firefighters’ Personnel Retirement Fund vs. Lululemon athletica,
  Inc., C.A. No. 8522-VCP (Del. Ch. 2014), in an issue of first impression in Delaware, Gustavo successfully
  argued for the production of the company chairman’s Rule 10b5-1 stock trading plan. The court found
  that a stock trading plan established by the company's chairman, pursuant to which a broker, rather
  than the chairman himself, would liquidate a portion of the chairman's stock in the company, did not
  preclude potential liability for insider trading.

  Gustavo was Co-Lead Counsel in In re Great Wolf Resorts, Inc. Shareholders Litigation, C.A. No. 7328-
  VCN (Del. Ch. 2012), obtaining the elimination of stand-still provisions that allowed third parties to bid
  for Great Wolf Resorts, Inc., resulting in the emergence of a third-party bidder and approximately $94
  million (57%) in additional merger consideration for Great Wolf shareholders.

  Gustavo received his law degree in 1992 from the Benjamin N. Cardozo School of Law, where he served
  as an editor of the Moot Court Board and on the Student Council. Upon graduation, he received the
  award for outstanding student service.

  After graduating law school, Gustavo served as Chief-of-Staff to a New York City legislator.

  Gustavo is a Mentor and Coach to the NYU Stern School of Business, Berkley Center for Entrepreneurial
  Studies, New Venture Competition. He was a University Scholar at NYU where he obtained a B.S. in
  Marketing and International Business in 1988 and an MBA in Finance and International Business in 1989.

  Gustavo is a Trustee and former Treasurer of the Beit Rabban Day School, and an arbitrator in the Civil
  Court of the City of New York.

  Gustavo is licensed to practice in New York and New Jersey and is admitted to practice before the
  United States District Court for the Eastern, Northern, and Southern Districts of New York, the United
  States District Court for the District of New Jersey, United States Court of Appeals for the Second and
  Seventh Circuits, and the United States Supreme Court.

  Emma Gilmore

  Emma Gilmore, a partner at Pomerantz, is regularly involved in high-profile class-action litigation. In
  2020, Emma was named by Benchmark Litigation as one of the “Top 250 Women in Litigation” — an
  honor bestowed on only seven plaintiffs’ lawyers in the U.S. this year. Also in 2020, both the National
  Law Journal and the New York Law Journal honored Emma as a “Plaintiffs’ Lawyer Trailblazer.” Emma


  www.pomerantzlaw.com                                                                                   21
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 23 of 54 PageID #: 522



  was honored by Law360 in 2018 as an MVP in Securities Litigation, part of an “elite slate of attorneys
  [who] have distinguished themselves from their peers by securing hard-earned successes in high-stakes
  litigation, complex global matters and record-breaking deals.” Only up to six attorneys nationwide are
  selected each year as MVPs in Securities Litigation. Emma is the first woman plaintiff attorney to receive
  this outstanding award since it was initiated in 2011. Emma was also honored in 2018 and 2019 as a
  Super Lawyer®. She has been recognized by Lawdragon 500 as one of the top Leading Plaintiff Financial
  Lawyers in both 2019 and 2020.

  Emma is regularly invited to speak about recent trends and developments in securities litigation. She
  was recently selected to serve on the New York City Bar Association’s Securities Litigation Committee for
  a three-year term beginning on August 1, 2019. In that capacity she will have the opportunity to help
  shape law and public policy by, among other things, drafting reports, commenting and testifying on
  legislation, and submitting briefs. Emma regularly counsels clients around the world on how to maximize
  recoveries on their investments.

  Emma played a leading role in the Firm’s class action case in the Southern District of New York against
  Brazil’s largest oil company, Petrobras, arising from a multi-billion-dollar kickback and bribery scheme, in
  which the Firm was sole Lead Counsel. In a significant victory for investors, Pomerantz has achieved a
  historic $3 billion settlement with Petrobras. This is not only the largest securities class action
  settlement in a decade but is the largest settlement ever in a class action involving a foreign issuer, the
  fifth-largest class action settlement ever achieved in the United States, and the largest settlement
  achieved by a foreign lead plaintiff. The biggest instance of corruption in the history of Brazil had
  ensnared not only Petrobras' former executives but also Brazilian politicians, including former president
  Lula da Silva and one-third of the Brazilian Congress. Emma was the principal drafter of the complaint.
  She deposed and defended numerous fact and expert witnesses, including deposing the former CEO of
  Petrobras, the whistleblower, and the chief accountant. She was also the principal drafter of the
  appellate brief and played an instrumental role in securing a significant victory for investors in this case
  at the Second Circuit Court of Appeals, when the Court rejected the heightened ascertainability
  requirement for obtaining class certification that had been imposed by other circuit courts. She opposed
  defendants' petition for a writ of certiorari to the Supreme Court. Emma successfully obtained sanctions
  against a professional objector challenging the integrity of the settlement, both in the District Court and
  in the Court of Appeals for the Second Circuit.

  Emma played a leading role in Strougo v. Barclays PLC, a high-profile securities class action that alleged
  Barclays PLC misled institutional investor clients about the extent of the banking giant’s use of so-called
  “dark pool” trading systems. She drafted the complaint, defeated defendants’ efforts to dismiss the
  action, and contributed to securing an important precedent-setting opinion from the Second Circuit.
  Emma organized a group of leading evidence experts who filed amicus briefs supporting plaintiffs’
  position in the Second Circuit.

  Together with managing partner Jeremy Lieberman, Emma leads the securities class action litigation
  against Philip Morris International, arising from the development of its Reduced Risk smoking products.

  Emma also plays a leading role in the Firm's class action litigation against Arconic, arising from the
  deadliest U.K. fire in more than a century.



  www.pomerantzlaw.com                                                                                     22
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 24 of 54 PageID #: 523



  She also represents Safra Bank in a class action against Samarco Mineração S.A., in connection with the
  Fundao dam-burst disaster, which is widely regarded as the worst environmental disaster in Brazil's
  history.

  Emma played a leading role in the high-profile class action litigation against Yahoo! Inc., in which the
  Firm, as Lead Counsel, achieved an $80 million settlement for the Class. The case involved the biggest
  data breaches in U.S. history, in which over 3 billion Yahoo accounts were compromised.

  Among other cases, Emma is part of the team prosecuting securities fraud claims against BP on behalf of
  many foreign and domestic public and private pension funds arising from the company's 2010
  Deepwater Horizon oil spill. In re BP p.l.c. Sec. Litig., No. 10-md-2185 (S.D. Tex.). She helped devise a
  cutting-edge strategy that established the right of individual foreign investors who purchased foreign-
  traded shares of a foreign corporation to pursue claims for securities fraud in a U.S. court, thereby
  overcoming obstacles created by the U.S. Supreme Court's 2010 decision in Morrison v. National
  Australia Bank Ltd.

  Emma secured a unanimous decision by a panel of the Ninth Circuit Court of Appeals, benefitting
  defrauded investors in Costa Brava Partnership III LP v. ChinaCast Education Corp. In an issue of first
  impression, the Ninth Circuit held that imputation of the CEO's scienter to the company was warranted
  vis-a-vis innocent third parties, despite the fact that the executive acted for his own benefit and to the
  company's detriment.

  She has also devoted a significant amount of time to pro bono matters. She played a critical role in
  securing a unanimous ruling by the Arkansas Supreme Court striking down as unconstitutional a state
  law banning cohabiting individuals from adopting children or serving as foster parents. The ruling was a
  relief for the 1,600-plus children in the state of Arkansas who needed a permanent family. The litigation
  generated significant publicity, including coverage by the Arkansas Times, the Wall Street Journal, and
  the New York Times.

  Before joining Pomerantz, Emma was a litigation associate with the firms of Skadden, Arps, Slate,
  Meagher and Flom, LLP, and Sullivan & Cromwell, LLP, where she was involved in commercial and
  securities matters. She was actively involved in the WorldCom Securities Litigation, which settled for $2
  billion.

  She also served as a law clerk to the Honorable Thomas C. Platt, former U.S. Chief Judge for the Eastern
  District of New York.

  Emma graduated cum laude from Brooklyn Law School, where she served as a staff editor for the
  Brooklyn Law Review. She was the recipient of two CALI Excellence for the Future Awards, being the
  highest scoring student in the subjects of evidence and discovery. She graduated summa cum laude
  from Arizona State University, with a BA in French and a minor in Business.

  She serves on the Firm's Anti-Harassment and Discrimination Committee.




  www.pomerantzlaw.com                                                                                   23
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 25 of 54 PageID #: 524



  Emma is admitted to practice in the United States Supreme Court; the State of New York; the United
  States District Courts for the Southern and Eastern Districts of New York; and the United States Court of
  Appeals for the Second and Ninth Circuits.

  Michael Grunfeld

  Michael Grunfeld joined Pomerantz in July 2017 as Of Counsel and was elevated to Partner in 2019.

  He has played a leading role in some of the Firm’s significant class action litigation, including its case
  against Yahoo! Inc. arising out of the biggest data breaches in U.S. history, in which the Firm, as Lead
  Counsel, achieved an $80 million settlement on behalf of the Class. This settlement made history as the
  first substantial shareholder recovery in a securities fraud class action related to a cybersecurity breach.
  Michael also plays a leading role in many of the Firm’s other ongoing class actions.

  Michael is an honoree of Benchmark Litigation’s 40 & Under Hot List 2020, granted to a few of the “best
  and brightest law firm partners who stand out in their practices.” He was named a 2019 Rising Star by
  Law360, a prestigious honor awarded to a select few top litigators under 40 years old “whose legal
  accomplishments transcend their age.” Michael was also honored in 2018 and 2019 as a Super Lawyers®
  Rising Star.

  Michael is the co-author of a chapter on damages in securities class actions in the LexisNexis
  treatise, Litigating Securities Class Actions.

  Michael served as a clerk for Judge Ronald Gilman of the Sixth Circuit Court of Appeals and as a foreign
  law clerk for Justice Asher Grunis of the Israeli Supreme Court. Before joining Pomerantz, he was a
  litigation associate at Shearman & Sterling LLP and Paul, Weiss, Rifkind, Wharton & Garrison LLP.

  Michael has extensive experience in securities, complex commercial, and white-collar matters in federal
  and state courts around the country. In particular, Michael has represented issuers, underwriters, and
  individuals in securities class actions dealing with a wide variety of industries. He has also represented
  financial institutions and individuals in cases related to RMBS, securities lending, foreign exchange
  practices, insider trading, and other financial matters.

  Michael graduated from Columbia Law School in 2008, where he was a Harlan Fiske Stone Scholar and
  Submissions Editor of the Columbia Business Law Review. He graduated from Harvard University with an
  A.B. in Government, magna cum laude, in 2004.

  Michael is admitted to practice in the State of New York, the Second, Fourth, and Sixth Circuit Courts of
  Appeals, and the United States District Courts for the Southern and Eastern Districts of New York and
  the District of Colorado.

  Jordan L. Lurie

  Jordan L. Lurie joined Pomerantz as a partner in the Los Angeles office in December 2018. Jordan heads
  Pomerantz’s Strategic Consumer Litigation practice.



  www.pomerantzlaw.com                                                                                     24
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 26 of 54 PageID #: 525



  Jordan has litigated shareholder class and derivative actions, complex corporate securities and
  consumer litigation, and a wide range of fraud and misrepresentation cases brought under state and
  federal consumer protection statutes involving unfair competition, false advertising, and privacy rights.
  Among his notable representations, Jordan served as Lead Counsel in the prosecution and successful
  resolution of major nationwide class actions against Nissan, Ford, Volkswagen, BMW, Toyota, Chrysler
  and General Motors. He also successfully preserved a multi-million dollar nationwide automotive class
  action settlement by convincing the then Chief Judge of the Ninth Circuit and his wife, who were also
  class members and had filed objections to the settlement, to withdraw their objections and endorse the
  settlement.

  Jordan has argued cases in the California Court of Appeals and in the Ninth Circuit that resulted in
  published opinions establishing class members’ rights to intervene and clarifying the standing
  requirements for an objector to appeal. He also established a Ninth Circuit precedent for obtaining
  attorneys’ fees in a catalyst fee action. Jordan has tried a federal securities fraud class action to verdict.
  He has been a featured speaker at California Mandatory Continuing Legal Education seminars and is a
  trained ombudsman and mediator.

  Outside of his legal practice, Jordan is an active educator and community leader and has held executive
  positions in various organizations in the Los Angeles community. Jordan participated in the first Wexner
  Heritage Foundation leadership program in Los Angeles and the first national cohort of the Board
  Member Institute for Jewish Nonprofits at the Kellogg School of Management.

  Prior to joining Pomerantz, Jordan was the Managing Partner of the Los Angeles office of Weiss & Lurie
  and Senior Litigator at Capstone Law APC.

  Jordan graduated cum laude from Yale University in 1984 with a B.A in Political Science and received his
  law degree in 1987 from the University of Southern California Law Center, where he served as Notes
  Editor of the University of Southern California Law Review.

  Jordan is a member of the State Bar of California and has been admitted to practice before the United
  States District Courts for the Northern, Southern, Central and Eastern Districts of California, the Eastern
  and Western Districts of Michigan, and the District of Colorado.

  Jennifer Pafiti

  Jennifer Pafiti became associated with the Firm in May 2014 and was elevated to Partner in December
  2015. A dual qualified U.K. solicitor and U.S. attorney, she is the Firm’s Head of Client Services and also
  takes an active role in complex securities litigation, representing clients in both class and non-class
  action securities litigation. In September 2019, Lawdragon recognized Jennifer as a Leading Plaintiff
  Financial Attorney. Also in 2019, she was honored by Super Lawyers® as a Southern California Rising Star
  in Securities Litigation, named to Benchmark Litigation’s exclusive 40 & Under Hot List of the best young
  attorneys in the United States, and in June 2019 was recognized by Los Angeles Magazine as one of
  Southern California’s Top Young Lawyers. In 2018, Jennifer was recognized as a Lawyer of Distinction, an
  honor bestowed upon less than 10% of attorneys in any given state. She was honored by Super
  Lawyers® in 2017 as both a Rising Star and one of the Top Women Attorneys in Southern California. In
  2016, the Daily Journal selected Jennifer for its prestigious “Top 40 Under 40” list of the best young
  attorneys in California.

  www.pomerantzlaw.com                                                                                       25
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 27 of 54 PageID #: 526



  Jennifer was an integral member of the Firm’s litigation team for In re Petrobras Securities Litigation, a
  case relating to a multi-billion-dollar kickback and bribery scheme at Brazil’s largest oil company,
  Petróleo Brasileiro S.A.- Petrobras, in which the Firm was sole Lead Counsel. She helped secure a
  significant victory for investors in this case at the Second Circuit Court of Appeals, when the court
  rejected the heightened ascertainability requirement for obtaining class certification that had been
  imposed by other Circuit courts such as the Third and Sixth Circuit Courts of Appeals. Working closely
  with Lead Plaintiff, Universities Superannuation Scheme Limited, she was also instrumental in achieving
  the historic settlement of $3 billion for Petrobras investors. This is not only the largest securities class
  action settlement in a decade but is the largest settlement ever in a securities class action involving a
  foreign issuer, the fifth-largest securities class action settlement ever achieved in the United States, the
  largest securities class action settlement achieved by a foreign Lead Plaintiff, and the largest securities
  class action settlement in history not involving a restatement of financial reports.

  Jennifer is also involved in the litigations of Dabe v. Calavo Growers, Flynn v. Sientra, Inc., Isensee v.
  KaloBios, Robb v. FitBit, Inc., Monachelli v. Hortonworks, Inc., Plumley v. Sempra Energy, and Greenberg
  v. Sunrun, Inc., in which the Firm is Lead Counsel.

  Jennifer earned a Bachelor of Science degree in Psychology at Thames Valley University in England, prior
  to studying law. She earned her law degrees at Thames Valley University (G.D.L.) and the Inns of Court
  School of Law (L.P.C.) in the U.K.

  Before studying law in England, Jennifer was a regulated financial advisor and senior mortgage
  underwriter at a major U.K. financial institution. She holds full CeFA and CeMAP qualifications. After
  qualifying as a solicitor, Jennifer specialized in private practice civil litigation, which included the
  representation of clients in high-profile cases in the Royal Courts of Justice. Prior to joining Pomerantz,
  Jennifer was an associate with Robbins Geller Rudman & Dowd LLP in their San Diego office.

  Jennifer regularly travels throughout the U.S. and Europe to advise clients on how best to evaluate
  losses to their investment portfolios attributable to financial fraud or other misconduct, and how best to
  maximize their potential recoveries. Jennifer is also a regular speaker at events on securities litigation
  and fiduciary duty.

  Jennifer serves on the Honorary Steering Committee of Equal Rights Advocates (“ERA”), which focuses
  on specific issues that women face in the legal profession. ERA is an organization that protects and
  expands economic and educational access and opportunities for women and girls.

  Jennifer is a member of the National Association of Pension Fund Attorneys and represents the Firm as a
  member of the California Association of Public Retirement Systems, the State Association of County
  Retirement Systems, the National Association of State Treasurers, the National Conference of Employee
  Retirement Systems, the Texas Association of Public Employee Retirement Systems, and the
  U.K.'s National Association of Pension Funds.

  Jennifer is admitted to practice in England and Wales; the State of California; and the United States
  District Courts for the Northern, Central and Southern Districts of California. She is based in Los Angeles.




  www.pomerantzlaw.com                                                                                     26
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 28 of 54 PageID #: 527




  Joshua B. Silverman

  Joshua B. Silverman is a partner in the Firm’s Chicago office. He specializes in individual and class action
  securities litigation. Josh was Lead Counsel in In re Groupon, Inc. Securities Litigation, achieving a $45
  million settlement, one of the highest percentage recoveries in the Seventh Circuit. He was also Lead or
  Co-Lead Counsel in In re MannKind Corp. Securities Litigation ($23 million settlement); In re AVEO
  Pharmaceuticals, Inc. Securities Litigation ($18 million settlement, more than four times larger than the
  SEC’s fair fund recovery in parallel litigation); New Mexico State Investment Council v. Countrywide
  Financial Corp. (very favorable confidential settlement); New Mexico State Investment Council v.
  Cheslock Bakker & Associates (summary judgment award in excess of $30 million); Sudunagunta v.
  NantKwest, Inc. ($12 million settlement); Bruce v. Suntech Power Holdings Corp. ($5 million settlement);
  In re AgFeed, Inc. Securities Litigation ($7 million settlement); and In re Hemispherx BioPharma Securities
  Litigation ($2.75 million settlement). Josh also played a key role in the Firm's representation of investors
  before the United States Supreme Court in StoneRidge, and prosecuted many of the Firm's other class
  cases, including In re Sealed Air Corp. Securities Litigation ($20 million settlement).

  Josh, together with Managing Partner Jeremy Lieberman, recently achieved a critical victory for
  investors in the securities fraud class action against Perrigo Co. plc when Judge Arleo of the United
  States District Court for the District of New Jersey certified classes of investors that purchased Perrigo
  securities on both the New York Stock Exchange and the Tel Aviv Stock Exchange. Pomerantz represents
  a number of institutional investors that purchased Perrigo securities on both exchanges after an offer by
  Mylan N.V. to tender Perrigo shares. This is the first time since Morrison that a U.S. court has
  independently analyzed the market of a security traded on a non-U.S. exchange, and found that it met
  the standards of market efficiency necessary allow for class certification.

  Several of Josh’s cases have set important precedent. For example, In re MannKind established that
  investors may support complaints with expert information. New Mexico v. Countrywide recognized that
  investors may show Section 11 damages for asset-backed securities even if there has been no
  interruption in payment or threat of default. More recently, NantKwest was the first Section 11 case in
  the nation to recognize statistical proof of traceability.

  In addition to prosecuting cases, Josh regularly speaks at investor conferences and continuing legal
  education programs.

  Before joining Pomerantz, Josh practiced at McGuireWoods LLP and its Chicago predecessor, Ross &
  Hardies, where he represented one of the largest independent futures commission merchants in
  commodities fraud and civil RICO cases. He also spent two years as a securities trader, and continues to
  actively trade stocks, futures, and options for his own account.

  Josh is a 1993 graduate of the University of Michigan, where he received Phi Beta Kappa honors, and a
  1996 graduate of the University of Michigan Law School.

  Josh is admitted to practice in Illinois, the United States District Court for the Northern District of Illinois,
  the United States Courts of Appeal for the First, Second, Third, Seventh, Eighth and Ninth Circuits, and
  the United States Supreme Court.




  www.pomerantzlaw.com                                                                                          27
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 29 of 54 PageID #: 528




  Matthew L. Tuccillo

  Matthew L. Tuccillo joined Pomerantz in 2011 and was named a Partner in December 2013. He is
  responsible, on an ongoing basis, for the Firm’s litigation of numerous securities fraud class actions
  pending nationwide, currently including: In re Toronto-Dominion Bank Securities Litigation, 1:17-cv-
  01735 (D.N.J.) and Chun v. Fluor Corp., et al., No. 3:18-cv-01338-S (N.D. Tex.).

  Mr. Tuccillo oversees and is the lead litigator on the Firm’s securities fraud lawsuits arising from BP’s
  2010 Gulf oil spill, pending in Multidistrict Litigation 2185, In re BP p.l.c. Secs. Litig., No. 4:10-md-2185
  (S.D. Tex.). He briefed and argued successful oppositions to three rounds of BP’s motions to dismiss the
  claims of roughly 100 institutional investors, drawing the court’s praise for the “quality of lawyering,”
  which it called “uniformly excellent.” In leading the BP litigation, Mr. Tuccillo has secured some of the
  Firm’s most ground-breaking rulings:

  •       He successfully argued that foreign and domestic investors had asserted viable “holder claims”
          seeking to recover investment losses due to their retention of already-owned shares in reliance
          upon the fraud, which is believed to be the first ruling by a U.S. court sustaining such a theory
          under English common law.

  •       He successfully argued against forum non conveniens dismissal, obtaining the first ruling after
          the Supreme Court’s decision in Morrison v. Nat’l Australia Bank Ltd., 130 S. Ct. 2869 (2010) to
          permit foreign investors pursuing foreign law claims to seek recovery for losses on a foreign
          stock exchange in a U.S. court.

  •       He successfully argued that the Securities Litigation Uniform Standards Act of 1998 (SLUSA),
          which extinguishes U.S. state law claims in deference to the U.S. federal securities laws, should
          not be extended to foreign common law claims being pursued by both domestic and foreign
          investors.

  Mr. Tuccillo also fulfills Pomerantz’s roles as MDL 2185 Individual Action Plaintiffs Steering Committee
  member and sole Liaison with BP and the Court. The Firm’s BP clients include 32 public and private
  pension funds, investment management firms, limited partnerships, and investment trusts from the
  U.S., Canada, the U.K., France, the Netherlands, and Australia, seeking recovery for losses in BP’s
  common stock (traded on the London Stock Exchange) and American Depository Shares (traded on the
  NYSE).

  As the Firm’s lead litigator in Perez v. Higher One Holdings, Inc., et al., No. 14-cv-00755-AWT (D. Conn.),
  Mr. Tuccillo persuaded the court, after an initial dismissal, to uphold a second amended complaint that
  pled five separate threads of fraud over a multi-year period by an education funding company and its
  executives. Among other rulings, court agreed that the company’s reported financial and operating
  results violated Regulation S-K, Item 303, 17 C.F.R. §229.303, for failure to disclose known trends
  regarding the underlying misconduct and its impacts on reported results – a rare ruling in the absence
  of any accounting restatement. He negotiated a $7.5 million class-wide settlement that was approved by
  the court.

  As the Firm’s lead litigator in In re KaloBios Pharmaceuticals, Inc. Securities Litigation, No. 15-cv-05841
  (N.D. Cal.), Mr. Tuccillo negotiated two court-approved class-wide settlements worth over $3.25 million

  www.pomerantzlaw.com                                                                                      28
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 30 of 54 PageID #: 529



  in the aggregate, from a bankrupt pharmaceutical company, its jailed former CEO, and two separate
  D&O insurers. Significantly, he secured payments of cash and stock directly from the bankrupt company,
  which also required bankruptcy court approval.

  As the Firm’s lead litigator in In re Silvercorp Metals, Inc. Securities Litigation, No. 1:12-cv-09456
  (S.D.N.Y.), Mr. Tuccillo worked closely with mining, accounting, damages, and market efficiency experts
  to defeat a motion to dismiss and oversee discovery in a securities class action involving a Canadian
  company with mining operations in China and stock traded on the NYSE. After two mediations, the case
  was resolved for a $14 million all-cash fund. In granting final approval of the settlement, Judge Rakoff
  noted that the case was “unusually complex,” given the technical nature of mining metrics, the need to
  compare mining standards in Canada, China, and the U.S., and the volume of Chinese-language evidence
  requiring translation.

  Mr. Tuccillo’s prior casework also includes litigation and resolution of complex disputes over roll ups of
  consulting companies and of commercial real estate interests. At Pomerantz, he was on the multi-firm
  team that litigated and settled In re Empire State Realty Trust, Inc. Investor Litig., No. 650607/2012 (N.Y.
  Sup. Ct.), representing investors in public and private commercial real estate interests against the long-
  term lessees/operators, the Malkin family and the Estate of Leona Helmsley, regarding a proposed
  consolidation, REIT formation, and IPO centered around New York’s iconic Empire State Building. These
  efforts achieved broad relief for the class, including a $55 million cash/securities settlement fund, a
  restructured deal creating a $100 million tax benefit, expansive remedial disclosures, and important deal
  protections.

  Before joining Pomerantz, Mr. Tuccillo began his career at a large full-service Boston firm, litigating
  primarily for corporate clients. He also worked at plaintiff-side firms in Boston and Connecticut, litigating
  securities, consumer, and wage and hour class actions, as well as complex sale of business disputes. He
  has negotiated numerous multi-million-dollar settlements, through both mediation and direct
  negotiation. His pro bono work includes securing Social Security benefits for a veteran suffering from
  non-service-related disabilities.

  Mr. Tuccillo has been honored as a 2016 - 2019 Super Lawyers® “Top-Rated Securities Litigation
  Attorney,” a recognition bestowed on 5% of eligible attorneys in the New York Metro area, after a
  rigorous process overseen by Thompson Reuters. In 2018, he was recognized by Lawyer Monthly as its
  Lawyer of the Year (U.S.A.) in the Federal Tort & Military category, based on a ten-point assessment
  including significance of legal matters, case value, legal expertise, innovation in client care, activity level,
  and peer recognition. Also in 2018, he was a New York honoree in both the National Trial Lawyers’ Class
  Action Trial Lawyers Association Top 25 and in America’s Top 100 High Stakes Litigators® for New York.
  Since 2016, he has been a recommended securities litigator by The Legal 500, which evaluates law firms
  worldwide for cutting edge, innovative work based on client feedback, practitioner interviews, and
  independent research. Since 2014, he has maintained Martindale-Hubbell’s highest-available AV®
  Preeminent™ peer rating, scoring 5.0 out of 5.0 in Securities Law, Securities Class Actions, and Securities
  Litigation while being described as a “First class, top flight lawyer, especially in complex litigation.”

  Mr. Tuccillo graduated from the Georgetown University Law Center in 1999, where he made the Dean’s
  List. He graduated from Wesleyan University in 1995, and among his various volunteer activities, he
  currently serves as President of the Wesleyan Lawyers Association.


  www.pomerantzlaw.com                                                                                         29
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 31 of 54 PageID #: 530



  Mr. Tuccillo is a member of the Bars of the Supreme Court of the United States; the State of New York;
  the State of Connecticut; the Commonwealth of Massachusetts; the Second and Ninth Circuit Courts of
  Appeals; and the United States District Courts for the Southern and Eastern District of New York,
  Connecticut, Massachusetts, the Northern District of Illinois, and the Southern District of Texas. He is
  regularly admitted to practice pro hac vice in state and federal courts nationwide.

  Austin P. Van

  Austin P. Van joined Pomerantz in January 2017 as Of Counsel and was elevated to Partner in January
  2020. He has experience in a variety of federal and state securities law matters, including disputes
  involving publicly traded stocks, RMBS and other ABS, securities lending disputes, and breach-of-trust
  matters arising in the securities law context. Austin is an honoree of Benchmark Litigation’s 40 & Under
  Hot List 2020, granted to a few of the “best and brightest law firm partners who stand out in their
  practices.” He was honored in 2018 and 2019 as a Super Lawyers® Rising Star.

  Austin also has experience in complex commercial litigation, including contract disputes, business torts,
  consumer fraud, and antitrust matters. He has represented investment banks and other financial sector
  clients, as well as public and private companies in the technology, energy, pharmaceutical,
  telecommunications and shipping industries, among others. Austin was previously an associate at
  WilmerHale and at Cravath, Swaine & Moore, both in New York City.

  At Pomerantz, Austin, with Pomerantz Managing Partner Jeremy Lieberman, heads the firm’s
  representation of lead plaintiffs in a securities class action against the drug behemoth Mylan, marketer
  of the EpiPen and a host of generic drugs. The litigation is one of the largest securities class actions
  pending in the United States. In re Mylan N.V. Securities Litigation, No. 1:16-cv-07926 (S.D.N.Y.)

  Austin also leads Pomerantz’s securities class action against the fortune-500 company TechnipFMC, an
  oil and gas services provider. Through months of investigation, Austin uncovered the theory on which
  this case is based, namely, that TechnipFMC significantly overstated its net income in the registration
  statement issued in connection with its January 2017 merger because the company was using incorrect
  exchange rates in translating the financial statements of its foreign subsidiaries. The company also
  misled investors about its compliance with accounting standards. Prause v. TechnipFMC PLC, No. 4:17-
  cv-02368 (S.D.N.Y.)

  Austin heads Pomerantz’s litigation team in a securities class action against Rockwell Medical, Inc., in
  which Pomerantz is co-lead counsel. Defendants declined even to move to dismiss the complaint, and
  the parties have announced their intention to settle the case, on terms highly favorable to the Class.Too
  v. Rockwell Medical, Inc., No. 1:18-cv-04253 (E.D.N.Y.)

  Mr. Van recently served as the lead attorney in two additional securities class actions, In re Sunrun Inc.
  Securities Litigation, No. 3:17-cv-02537 (N.D. Cal.) and In re Stemline Therapeutics, Inc. Securities
  Litigation, No. 1:17-cv-00832, and achieved favorable settlements for lead plaintiffs in both matters (in
  2018 and 2019, respectively).




  www.pomerantzlaw.com                                                                                   30
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 32 of 54 PageID #: 531



  Austin received a J.D. from Yale Law School, where he was an editor of the Yale Law Journal and the Yale
  Journal of International Law. He has a B.A. from Yale University and an M.Sc. from the London School of
  Economics.

  Austin is admitted to practice law in the State of New York; the United States District Courts for the
  Southern and Eastern Districts of New York; and the U.S. Court of Appeals for the First Circuit.

  Murielle Steven Walsh

  Murielle Steven Walsh joined the Firm in 1998 and was elevated to Partner in 2007. She was named a
  2020 Plaintiffs’ Lawyer Trailblazer by the National Law Journal, an award created to “honor a handful of
  individuals from each practice area that are truly agents of change.” She was also honored as a 2019
  Super Lawyers® “Top-Rated Securities Litigation Attorney,” a recognition bestowed on 5% of eligible
  attorneys in the New York Metro area.

  During her career at Pomerantz, Murielle has prosecuted highly successful securities class action and
  corporate governance cases. She was one of the lead attorneys litigating In re Livent Noteholders’
  Securities Litigation, a securities class action in which she obtained a $36 million judgment against the
  company’s top officers, a ruling which was upheld by the Second Circuit on appeal. Murielle was also
  part of the team litigating EBC I v. Goldman Sachs, where the Firm obtained a landmark ruling from the
  New York Court of Appeals, that underwriters may owe fiduciary duties to their issuer clients in the
  context of a firm-commitment underwriting of an initial public offering.

  Murielle currently leads the high-profile securities class action against Wynn Resorts Ltd., in which
  Pomerantz is lead counsel. The litigation arises from the company’s concealment of a long-running
  pattern of sexual misconduct against Wynn employees by billionaire casino mogul Stephen Wynn, the
  company’s founder and former Chief Executive Officer. Ferris v. Wynn Resorts Ltd., No. 18-cv-479 (D.
  Nev.). She also leads the Firm’s ground-breaking litigation arising from the popular Pokémon Go game,
  in which Pomerantz is lead counsel. Pokémon Go is an “augmented reality” game in which players use
  their smart phones to “catch” Pokémon in real-world surroundings. GPS coordinates provided by
  defendants to gamers included directing the public to private property without the owners’ permission,
  amounting to an alleged mass nuisance. In re Pokémon Go Nuisance, No. 3:16-cv-04300 (N.D. Cal.)

  Murielle was co-lead counsel in Thorpe v. Walter Investment Management Corp., No. 14-cv-20880 (S.D.
  Fla.), a securities fraud class action challenging the defendants’ representations that their lending
  activities were regulatory-compliant, when in fact the company’s key subsidiary engaged in rampant
  violations of federal consumer financial protection laws, subjecting it to various government
  investigations and a pending enforcement action by the CFPB and FTC. In 2016, the Firm obtained a $24
  million settlement on behalf of the class. She is also co-lead counsel in Robb v. Fitbit Inc., No. 16-cv-
  00151 (N.D. Cal.), a securities class action alleging that the defendants misrepresented that their key
  product delivered “highly accurate” heart rate readings when in fact their technology did not
  consistently deliver accurate readings during exercise and its inaccuracy posed serious health risks to
  users of Fitbit’s products. The Firm obtained a $33 million settlement on behalf of the investor class in
  this action.




  www.pomerantzlaw.com                                                                                  31
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 33 of 54 PageID #: 532



  In 2018 Murielle, along with then-Senior Partner Jeremy Lieberman, achieved a $3,300,000 settlement
  for the Class in the Firm’s case against Corinthian Colleges, one of the largest for-profit college systems
  in the country, for alleged misrepresentations about its job placement rates, compliance with applicable
  regulations, and enrollment statistics. Pomerantz prevailed in the motion to dismiss the proceedings, a
  particularly noteworthy victory because Chief Judge George King of the Central District of California had
  dismissed two prior lawsuits against Corinthian with similar allegations. Erickson v. Corinthian Colleges,
  Inc., No. 2:13-cv-07466 (C.D. Cal.).

  Murielle serves as a member and on the Executive Committee of the Board of Trustees of the non-profit
  organization Court Appointed Special Advocates for Children (“CASA”) of Monmouth County. She also
  serves on the Honorary Steering Committee of Equal Rights Advocates (“ERA”), which focuses on and
  discusses specific issues that women face in the legal profession. ERA is an organization that protects
  and expands economic and educational access and opportunities for women and girls. In the past,
  Murielle served as a member of the editorial board for Class Action Reports, a Solicitor for the Legal Aid
  Associates Campaign, and has been involved in political asylum work with the Association of the Bar of
  the City of New York.

  Murielle serves on the Firm's Anti-Harassment and Discrimination Committee.

  Murielle graduated cum laude from New York Law School in 1996, where she was the recipient of the
  Irving Mariash Scholarship. During law school, Murielle interned with the Kings County District Attorney
  and worked within the mergers and acquisitions group of Sullivan & Cromwell.

  Murielle is admitted to practice in New York, the United States District Court for the Southern District of
  New York, the United States Court of Appeals for the Second Circuit and the United States Court of
  Appeals for the Sixth Circuit.

  Tamar A. Weinrib

  Tamar A. Weinrib joined Pomerantz in early 2008. She was Of Counsel to the Firm from 2014 through
  2018 and was elevated to Partner in 2019. In 2020, The Legal 500 honored her as a Next Generation
  Partner. Tamar was named a 2018 Rising Star under 40 years of age by Law360, a prestigious honor
  awarded to a select few “top litigators and dealmakers practicing at a level usually seen from veteran
  attorneys.” Tamar has been recognized by Super Lawyers® as a New York Metro Rising Star every year
  from 2014 through 2019.

  In 2019, Tamar and Managing Partner Jeremy Lieberman achieved a $27 million settlement for the Class
  in Strougo v. Barclays PLC, a high-profile securities class action in which Pomerantz was Lead Counsel.
  Plaintiffs alleged that Barclays PLC misled institutional investor clients about the extent of the banking
  giant’s use of so-called “dark pool” trading systems. This case turned on the duty of integrity owed by
  Barclays to its clients. In November 2016, Tamar and Jeremy achieved precedent-setting victories for
  investors, when the Second Circuit Court of Appeals held that direct evidence of price impact is not
  always necessary to demonstrate market efficiency to invoke the presumption of reliance, and that
  defendants seeking to rebut the presumption of reliance must do so by a preponderance of the
  evidence rather than merely meeting a burden of production. In 2018, Tamar successfully opposed
  Defendants’ petition to the Supreme Court for a writ of certiorari.


  www.pomerantzlaw.com                                                                                    32
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 34 of 54 PageID #: 533



  In approving the settlement in Strougo v. Barclays PLC in June 2019, Judge Victor Marrero of the
  Southern District of New York stated:

          Let me thank counsel on both sides for the extraordinary work both sides did in bringing
          this matter to a reasonable conclusion. As the parties have indicated, the matter was
          intensely litigated, but it was done in the most extraordinary fashion with cooperation,
          collaboration, and high levels of professionalism on both sides, so I thank you.

  Tamar was the attorney responsible for the litigation of In re Delcath Systems, Inc. Securities Litigation,
  in which Pomerantz achieved a settlement of $8,500,000 for the Class. She successfully argued before
  the Second Circuit in In re China North East Petroleum Securities Litigation, to reverse the district court’s
  dismissal of the defendants on scienter grounds. In addition to her involvement in several other
  securities matters pending nationwide, Tamar is the Pomerantz attorney responsible for the litigation of
  KB Partners I, L.P. v. Pain Therapeutics, Inc., a securities fraud case for which Judge Sparks of the
  Western District of Texas granted final approval for a settlement of up to $8,500,000 for class members.

  Before coming to Pomerantz, Tamar had over three years of experience as a litigation associate in the
  New York office of Clifford Chance US LLP, where she focused on complex commercial litigation. Tamar
  has successfully tried pro bono cases, including two criminal appeals and a housing dispute filed with the
  Human Rights Commission.

  Tamar graduated from Fordham University School of Law in 2004 and, while there, won awards for
  successfully competing in and coaching Moot Court competitions.

  Tamar is admitted to practice in New York, the United States District Courts for the Southern and
  Eastern Districts of New York, and the United States Courts of Appeals for the Second, Third, Fourth, and
  Ninth Circuits.

  Michael J. Wernke

  Michael J. Wernke joined Pomerantz as Of Counsel in 2014 and was elevated to Partner in 2015. He was
  named a 2020 Plaintiffs’ Lawyer Trailblazer by the National Law Journal, an award created to “honor a
  handful of individuals from each practice area that are truly agents of change.”

  Michael, along with Managing Partner Jeremy Lieberman, led the litigation in Pirnik v. Fiat Chrysler
  Automobiles N.V. et al., No. 1:15-cv-07199-JMF (S.D.N.Y), in which the Firm, as Lead Counsel, recently
  achieved a $110 million settlement for the class. This high-profile securities class action alleges that Fiat
  Chrysler concealed from investors that it improperly outfitted its diesel vehicles with “defeat device”
  software designed to cheat NOx emissions regulations in the U.S. and Europe, and that regulators had
  accused Fiat Chrysler of violating the emissions regulations. The Fiat Chrysler recovery provides the class
  of investors with as much as 20% of recoverable damages—an excellent result when compared to
  historical statistics in class action settlements, where typical recoveries for cases of this size are between
  1.6% and 3.3%.




  www.pomerantzlaw.com                                                                                       33
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 35 of 54 PageID #: 534



  In December 2018, Michael, along with Pomerantz Managing Partner Jeremy A. Lieberman, secured a
  $31 million partial settlement with three defendants in In re Libor Based Financial Instruments Antitrust
  Litigation, a closely watched multi-district litigation, which concerns the LIBOR rigging scandal.

  In October 2018, Michael secured a $15 million settlement in In re Symbol Technologies, Inc. Securities
  Litigation, No. 2:05-cv-03923-DRH-AKT (E.D.N.Y.), a securities class action that alleges that, following an
  accounting fraud by prior management, Symbol’s management misled investors about state of its
  internal controls and the Company’s ability to forecast revenues.

  He was Lead Counsel in Thomas v. Magnachip Semiconductor Corp., in which he achieved a $23.5 million
  partial settlement with certain defendants, securing the settlement despite an ongoing investigation by
  the Securities and Exchange Commission and shareholder derivative actions. He played a leading role in
  In re Lumber Liquidators, Inc. Securities Litigation, in which Pomerantz, as Co-Lead Counsel, achieved a
  settlement of $26 million in cash and 1,000,000 shares of Lumber Liquidators common stock for the
  Class. Michael also secured a $7 million settlement (over 30% of the likely recoverable damages) in the
  securities class action Todd v. STAAR Surgical Company, et. al., No. 14-cv-05263-MWF-RZ (C.D. Cal.),
  which alleged that STAAR concealed from investors violations of FDA regulations that threatened the
  approval of STAAR’s long awaited new product.

  In the securities class action In re Atossa Genetics, Inc. Securities Litigation, No. 13-cv-01836-RSM (W.D.
  Wash.), Michael secured a decision by the Ninth Circuit Court of Appeals that reversed the district
  court’s dismissal of the complaint. The Ninth Circuit held that the CEO’s public statements that the
  company’s flagship product had been approved by the FDA were misleading despite the fact that the
  company’s previously filed registration statement stated that that the product did not, at that time,
  require FDA approval.

  Michael is also Lead Counsel in the securities class action Zwick Partners, LP v. Quorum Health Corp., et
  al., No. 3:16-cv-2475, which alleges that defendants misrepresented to investors the poor prospects of
  hospitals that the parent company spun-off into a stand-alone company. In defeating the defendants’
  motions to dismiss the complaint, Michael successfully argued that company from which Quorum was
  spun-off was a “maker” of the false statements even though all the alleged false statements concerned
  only Quorum’s financials and the class involved only purchasers of Quorum’s common stock.

  During the nine years prior to coming to Pomerantz, Michael was a litigator with Cahill Gordon &
  Reindel LLP, with his primary focus in the securities defense arena, where he represented multinational
  financial institutions and corporations, playing key roles in two of only a handful of securities class
  actions to go to jury verdict since the passage of the PSLRA.

  In 2019, Michael was honored as a Super Lawyers® “Top Rated Securities Litigation Attorney.” In 2014
  and 2015, he was recognized as a Super Lawyers® New York Metro Rising Star.

  Michael received his J.D. from Harvard Law School in 2004. He also holds a B.S. in Mathematics and a
  B.A. in Political Science from Ohio State University, where he graduated summa cum laude.

  He serves on the Firm’s Anti-Harassment and Discrimination Committee.




  www.pomerantzlaw.com                                                                                    34
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 36 of 54 PageID #: 535



  Michael is admitted to practice in the State of New York and the United States District Court for the
  Southern District of New York.

                                              Senior Counsel

  Marc I. Gross

  Marc I. Gross has been with Pomerantz LLP for over four decades, serving as its Managing Partner from
  2009 to 2016. During that time frame, Marc led securities lawsuits against SAC Capital (Steven Cohen -
  insider trading); Chesapeake Energy (Aubrey McClendon - insider bail out); Citibank (analyst Jack
  Grubman - AT&T research report upgrade to facilitate underwriting role); Charter Communications (Paul
  Allen - accounting fraud); and numerous others. He also litigated the market efficiency issues in the
  firm’s landmark $3 billion recovery in Petrobras.

  In 2019, Marc was named one of the Top 100 New York Metro Area Super Lawyers, an elite listing of
  those who ranked at the top of the Super Lawyers nomination, research and blue ribbon process.
  Marc has been honored as a Super Lawyers Top Rated Securities Litigation Attorney from 2006
  through 2009 and from 2013 through 2019.

  Marc is the President of the Institute of Law and Economic Policy (“ILEP”), which has organized
  symposiums each year where leading academics have presented papers on securities law and consumer
  protection issues. These papers have been cited in over 60 cases, including several in the United States
  Supreme Court. http://www.ilep.org.

  Marc has addressed numerous forums in the United States on shareholder-related issues, including ILEP;
  Loyola University Chicago School of Law’s Institute for Investor Protection Conference; the National
  Conference on Public Employee Retirement Systems’ (“NCPERS”) Legislative Conferences; PLI
  conferences on Current Trends in Securities Law; and a panel entitled Enhancing Consistency and
  Predictability in Applying Fraud-on-the-Market Theory, sponsored by the Duke Law School Center for
  Judicial Studies.

  Marc is also valued by foreign investors for his expertise, having addressed the Tel Aviv Institutional
  Investors Forum, the National Association of Pension Funds Conference in Edinburgh, and law students
  at Bar Ilan University in Tel Aviv.

  Among other articles, Marc co-authored, with Jeremy Lieberman, Back to Basic(s): Common Sense
  Trumps Econometrics, N.Y.L.J. (Jan. 8, 2018); Class Certification in a Post-Halliburton II World, 46 Loyola-
  Chicago L.J. 485 (2015); and Loser-Pays - or Whose “Fault” Is It Anyway: A Response to Hensler-Rowe’s
  “Beyond ‘It Just Ain’t Worth It,’” 64 L. & Contemp. Probs. 163 (Duke Law School 2001).

  Marc is also a Board member of T’ruah, The Rabbinic Call for Human Rights, and graduate of NYU Law
  ’76 and Columbia College ’73.

  Marc is admitted to practice in New York, the United States District Courts for the Southern and Eastern
  Districts of New York, the United States Courts of Appeals for the First, Second, Eighth, and Ninth
  Circuits, and the United States Supreme Court.


  www.pomerantzlaw.com                                                                                     35
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 37 of 54 PageID #: 536



  Marc serves on the Firm's Anti-Harassment and Discrimination Committee.

  Stanley M. Grossman

  Stanley M. Grossman, Senior Counsel, is the former Managing Partner of Pomerantz. He is widely
  recognized as a leader in the plaintiffs’ securities bar. In 2020, he was honored with a Lifetime
  Achievement by the New York Law Journal. Stan was selected by Super Lawyers® as an outstanding
  attorney in the United States for the years 2006 through 2011 and was featured in the New York Law
  Journal article Top Litigators in Securities Field -- A Who’s Who of City’s Leading Courtroom Combatants.

  Stan has primarily represented plaintiffs in securities and antitrust class actions, including many of those
  listed in the Firm biography. See, e.g., Ross v. Bernhard, 396 U.S. 531 (1970); Rosenfeld v. Black, 445 F.2d
  137 (2d Cir. 1971); Wool v. Tandem Computers, Inc., 818 F.2d 1433 (9th Cir. 1987); and In re Salomon
  Bros. Treasury Litig., 9 F.3d 230 (2d Cir. 1993). In 2008 he appeared before the United States Supreme
  Court to argue that scheme liability is actionable under Section 10(b) and Rule 10b-5(a) and (c). See
  StoneRidge Inv. Partners, LLC v. Sci.-Atlanta, Inc., No. 06-43 (2008). Other cases where he was the Lead
  or Co-Lead Counsel include: In re Salomon Brothers Treasury Litigation, No. 91 Civ. 5471 (S.D.N.Y. 1994)
  ($100 million cash recovery); In re First Executive Corporation Securities Litigation, No. CV-89-7135 (C.D.
  Cal. 1994) ($100 million settlement); and In re Sorbates Direct Purchaser Antitrust Litigation, No. C98-
  4886 (N.D. Cal. 2000) (over $80 million settlement for the class).

  In 1992, Senior Judge Milton Pollack of the Southern District of New York appointed Stan to the
  Executive Committee of counsel charged with allocating to claimants hundreds of millions of dollars
  obtained in settlements with Drexel Burnham & Co. and Michael Milken.

  Many courts have acknowledged the high quality of legal representation provided to investors by Stan.
  In Gartenberg v. Merrill Lynch Asset Management, Inc., No. 79 Civ. 3123 (S.D.N.Y.), where Stan was lead
  trial counsel for plaintiff, Judge Pollack noted at the completion of the trial:

          [I] can fairly say, having remained abreast of the law on the factual and legal matters
          that have been presented, that I know of no case that has been better presented so as
          to give the Court an opportunity to reach a determination, for which the court thanks
          you.

  Stan was also the lead trial attorney in Rauch v. Bilzerian (N.J. Super. Ct.) (directors owed the same duty
  of loyalty to preferred shareholders as common shareholders in a corporate takeover), where the court
  described the Pomerantz team as “exceptionally competent counsel.” He headed the six week trial on
  liability in Walsh v. Northrop Grumman (E.D.N.Y.) (a securities and ERISA class action arising from
  Northrop’s takeover of Grumman), after which a substantial settlement was reached.

  Stan frequently speaks at law schools and professional organizations. In 2010, he was a panelist on
  Securities Law: Primary Liability for Secondary Actors, sponsored by the Federal Bar Council, and he
  presented Silence Is Golden – Until It Is Deadly: The Fiduciary’s Duty to Disclose, at the Institute of
  American and Talmudic Law. In 2009, Stan was a panelist on a Practicing Law Institute “Hot Topic
  Briefing” entitled StoneRidge - Is There Scheme Liability or Not?



  www.pomerantzlaw.com                                                                                     36
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 38 of 54 PageID #: 537



  Stan served on former New York State Comptroller Carl McCall’s Advisory Committee for the NYSE Task
  Force on corporate governance. He is a former president of NASCAT. During his tenure at NASCAT, he
  represented the organization in meetings with the Chairman of the Securities and Exchange Commission
  and before members of Congress and of the Executive Branch concerning legislation that became the
  PSLRA.

  Stan served for three years on the New York City Bar Association’s Committee on Ethics, as well as on
  the Association’s Judiciary Committee. He is actively involved in civic affairs. He headed a task force on
  behalf of the Association, which, after a wide-ranging investigation, made recommendations for the
  future of the City University of New York. He serves on the board of the Appleseed Foundation, a
  national public advocacy group.

  Stan is admitted to practice in New York, the United States District Courts for the Southern and Eastern
  Districts of New York, Central District of California, Eastern District of Wisconsin, District of Arizona,
  District of Colorado, the United States Courts of Appeals for the First, Second, Third, Ninth and Eleventh
  Circuits, and the United States Supreme Court.


                                                Of Counsel

  Brian Calandra

  Brian Calandra joined Pomerantz in June 2019 as Of Counsel. He has extensive experience in securities,
  antitrust, complex commercial, and white-collar matters in federal and state courts nationwide. Brian
  has represented issuers, underwriters, and individuals in securities class actions involving the financial,
  telecommunications, real estate, and pharmaceutical industries. He has also represented financial
  institutions in antitrust class actions concerning foreign exchange; supra-national, sub-sovereign and
  agency bonds; bonds issued by the government of Mexico; and credit card fees.

  Brian has written multiple times on developments in securities law and other topics, including co-
  authoring an overview of insider trading law and enforcement for Practical Compliance & Risk
  Management for the Securities Industry, co-authoring an analysis of anti-corruption compliance risks
  posed by sovereign wealth funds for Risk & Compliance, and authoring an analysis of the effects of the
  2005 Bankruptcy Abuse Prevention and Consumer Protection Act on women in bankruptcy for the
  Women’s Rights Law Reporter.

  Before joining Pomerantz, Brian was a litigation associate at Shearman & Sterling LLP. Brian graduated
  from Rutgers School of Law-Newark in 2009, cum laude, Order of the Coif. While at Rutgers, Brian was
  co-editor-in-chief of the Women’s Rights Law Reporter and received the Justice Henry E. Ackerson Prize
  for Distinction in Legal Skills and the Carol Russ Memorial Prize for Distinction in Promoting Women’s
  Rights.

  Brian is admitted to practice in the State of New York, the State of New Jersey, the United States
  Supreme Court, the Third Circuit Court of Appeals, and the United States District Courts for the Southern
  District of New York, Eastern District of New York, Northern District of New York and District of New
  Jersey.


  www.pomerantzlaw.com                                                                                    37
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 39 of 54 PageID #: 538




  Cara David

  Cara David joined Pomerantz in 2019 as Of Counsel.

  She focuses her practice on securities fraud litigation. Cara was instrumental in the litigation captioned
  Maleeff v. B Communications Ltd. et al., No. 1:17-cv-04937 (S.D.N.Y.). Pending court approval, the
  settlement for that case is expected to net investors approximately 17% of their damages, an excellent
  result based on analysis of other securities litigation outcomes.

  Currently, Cara plays a central role in numerous litigations, protecting investors by bringing claims under
  Sections 11 and 15 of the Securities Act of 1933 and Sections 10(b), 20(a) and 20A of the Securities and
  Exchange Act of 1934.

  Prior to joining Pomerantz, Cara was an associate at the defense firms Cadwalader, Wickersham &
  Taft LLP and Schulte Roth & Zabel LLP. She has seen a litigation from the start of the proceedings
  through trial. Cara also represented defendants in some of the highest-profile securities class actions in
  the last decade.

  Cara was named a Super Lawyers Rising Star from 2017-2019 in Securities Litigation and Business
  Litigation. At Cadwalader, she was elected to be an associate representative to the firm’s governance
  committee. At Schulte, she was the receipt of the firm’s pro bono service award from 2014-2018. In
  2019, Cara received the Sanctuary for Families Above & Beyond Pro Bono Achievement Award in
  recognition of her work briefing and arguing an appeal that resulted in a woman regaining custody of
  her three children after a lower court had removed them from her home.

  Cara graduated from Cardozo School of Law in an accelerated 2 ½ year program. During law school, she
  served on Law Review and participated in the Mediation Clinic. She was awarded a Dean’s Merit
  Scholarship and named to Order of the Coif.

  Cara is a proud graduate of Wellesley College and is very active in alumnae activities. She also serves on
  the board of the Al D. Rodriguez Liver Foundation.

  Cara is admitted to practice in the States of New York, New Jersey, and Connecticut; the United States
  District Courts for the Southern District of New York, Eastern District of New York, and District of New
  Jersey; and the U.S. Courts of Appeals for the Second and Third Circuits.

  J. Alexander Hood II

  J. Alexander Hood II joined Pomerantz in June 2015 and was elevated to Of Counsel to the Firm in 2019.
  Alex leads the Firm’s case origination team, identifying and investigating potential violations of the
  federal securities laws. He was honored in 2019 as a Super Lawyers® Rising Star.

  Alex played a key role in securing Pomerantz’s appointment as Lead Counsel in actions against Yahoo!
  Inc., Fiat Chrysler Automobiles N.V., Wynn Resorts Limited, Mylan N.V., The Western Union Company,
  Perrigo Company plc, Blue Apron Holdings, Inc., AT&T Inc., and Allergan plc, among others.



  www.pomerantzlaw.com                                                                                    38
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 40 of 54 PageID #: 539



  Alex also assists Pomerantz clients with respect to evaluating and pursuing recovery in foreign
  jurisdictions, including matters in the Netherlands, Germany, the UK, Australia, Denmark, and
  elsewhere.

  Prior to joining Pomerantz, Alex practiced at Alston & Bird LLP and Bernstein Litowitz Berger &
  Grossmann LLP, where he was involved in commercial, financial services, corporate governance and
  securities matters.

  Alex graduated from Boston University School of Law (J.D.) and from the University of Oregon School of
  Law (LL.M.). During law school, he served as a member of the Boston University Review of Banking &
  Financial Law and participated in the Thomas Tang Moot Court Competition. In addition, Alex clerked for
  the American Civil Liberties Union of Tennessee and, as a legal extern, worked on the Center for
  Biological Diversity’s Clean Water Act suit against BP in connection with the Deepwater Horizon oil spill.

  Alex is admitted to practice in the State of New York and the United States District Courts for the
  Southern, Eastern and Northern Districts of New York, the District of Colorado, the Eastern District of
  Michigan, the Northern District of Illinois, and the Southern District of Texas.

  Louis C. Ludwig

  Louis C. Ludwig joined Pomerantz in April 2012 and was elevated to Of Counsel in 2019. He has been
  honored as a 2016 and 2017 Super Lawyers® “Rising Star” and as a 2018 and 2019 Super Lawyers® “Top-
  Rated Securities Litigation Attorney.”

  Louis focuses his practice on securities fraud litigation, and has served as a member of the litigation
  team in multiple actions that concluded in successful settlements for the Class, including Satterfield v.
  Lime Energy Co., (N.D. Ill.); Blitz v. AgFeed Industries, Inc. (M.D. Tenn.); Frater v. Hemispherx Biopharma,
  Inc. (E.D. Pa.); Bruce v. Suntech Power Holdings Co. (N.D. Cal.); In re: Groupon, Inc. Securities Litigation
  (N.D. Ill.); Flynn v. Sientra, Inc. (C.D. Cal.); Thomas v. MagnaChip Semiconductor Corp. (N.D. Cal.); In re:
  AVEO Pharmaceuticals, Inc. Securities Litigation (N.D. Cal.); and In re: Akorn, Inc. Securities Litigation
  (N.D. Ill.).

  Louis graduated from Rutgers University School of Law in 2007, where he was a Dean’s Law Scholarship
  Recipient. He served as a law clerk to the Honorable Arthur Bergman, Superior Court of New Jersey.
  Prior to joining Pomerantz, Louis specialized in litigating consumer protection class actions at Bock &
  Hatch LLC in Chicago, Illinois.

  Louis is admitted to practice in New Jersey, Illinois, the United States Courts of Appeal for the Seventh
  and Ninth Circuits, and the United States District Courts for the District of New Jersey and the Northern
  District of Illinois.

  Lesley Portnoy

  Lesley Portnoy joined Pomerantz as Of Counsel in January 2020, bringing to the Firm more than a
  decade of experience representing investors and consumers in recovering losses caused by corporate
  fraud and wrongdoing. Lesley is based in Los Angeles.


  www.pomerantzlaw.com                                                                                     39
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 41 of 54 PageID #: 540



  Lesley has assisted in the recovery of billions of dollars on behalf of aggrieved investors, including the
  victims of the Bernard M. Madoff bankruptcy. Courts throughout the United States have appointed him
  as Lead Counsel to represent investors in securities fraud class actions.

  As co-Lead Counsel with Pomerantz in In re Yahoo! Inc. Sec. Litig., a high-profile class action litigation
  against Yahoo! Inc., Lesley helped achieve an $80 million settlement for the Class in 2018. The case
  involved the biggest data breaches in U.S. history, in which over 3 billion Yahoo accounts were
  compromised.

  Other securities fraud cases that Lesley successfully litigated include Parmelee v. Santander Consumer
  USA Holdings Inc.; In re Fifth Street Asset Management, Inc. Sec. Litig.; In re ITT Educational Services, Inc.
  Sec. Litig.; In re Penn West Petroleum Ltd. Sec. Litig.; Elkin v. Walter Investment Management Corp.; In re
  CytRx Corporation Sec. Litig.; Carter v. United Development Funding IV; and In re Akorn, Inc. Sec. Litig.

  Lesley received his B.A. in 2004 from the University of Pennsylvania. In 2009, he simultaneously received
  his JD magna cum laude from New York Law School and his Masters of Business Administration from City
  University of New York. At New York Law School, Lesley was on the Dean’s List-High Honors and an
  Articles Editor for the New York Law School Law Review.

  Lesley is admitted to practice in New York and California, and is admitted to practice before the United
  States Court of Appeals for the Second Circuit, and the United States District Courts for the Southern
  and Eastern Districts of New York, the Central, Northern, and Southern Districts of California and the
  Northern District of Texas.

  Brenda Szydlo

  Brenda Szydlo joined Pomerantz in January 2016 as Of Counsel. She brings to the Firm extensive
  experience in complex civil litigation in federal and state court on behalf of plaintiffs and defendants,
  with a particular focus on securities and financial fraud litigation, litigation against pharmaceutical
  corporations, accountants’ liability, and commercial litigation.

  Brenda played a leading role in the Firm’s securities class action case in the Southern District of New
  York against Brazil’s largest oil company, Petrobras, arising from a multi-billion-dollar kickback and
  bribery scheme, in which the Firm, as sole Lead Counsel, achieved a precedent-setting legal ruling and a
  historic $3 billion settlement for the Class. This is not only the largest securities class action settlement
  in a decade but is the largest settlement ever in a securities class action involving a foreign issuer, the
  fifth-largest securities class action settlement ever achieved in the United States, the largest securities
  class action settlement achieved by a foreign Lead Plaintiff, and the largest securities class action
  settlement in history not involving a restatement of financial reports.

  Brenda has represented investors in additional class and private actions that have resulted in significant
  recoveries, such as In re Pfizer, Inc. Securities Litigation, where the recovery was $486 million, and In re
  Refco, Inc. Securities Litigation, where the recovery was in excess of $407 million. She has also
  represented investors in opt-out securities actions, such as investors opting out of In re Bank of America
  Corp. Securities, Derivative & ERISA Litigation in order to pursue their own securities action.



  www.pomerantzlaw.com                                                                                       40
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 42 of 54 PageID #: 541



  Prior to joining Pomerantz, Brenda served as Senior Counsel in a prominent plaintiff advocacy firm,
  where she represented clients in securities and financial fraud litigation, and litigation against
  pharmaceutical corporations and accounting firms. Brenda also served as Counsel in the litigation
  department of one of the largest premier law firms in the world, where her practice focused on
  defending individuals and corporation in securities litigation and enforcement, accountants’ liability
  actions, and commercial litigation.

  Brenda is a graduate of St. John’s University School of Law, where she was a St. Thomas More Scholar
  and member of the Law Review. She received a B.A. in economics from Binghamton University.

  Brenda is admitted to practice in the State of New York; United States District Courts for the Southern
  and Eastern Districts of New York; the U.S. Courts of Appeals for the Second and Ninth Circuits; and the
  United States Supreme Court.

  Nicolas Tatin

  French lawyer Nicolas Tatin joined Pomerantz in April 2017 as Of Counsel. He heads the Firm’s Paris
  office and serves as its Director-Business Development Consultant for France, Benelux, Monaco and
  Switzerland. Nicolas advises institutional investors in the European Union on how best to evaluate losses
  to their investment portfolios attributable to financial misconduct, and how best to maximize their
  potential recoveries in U.S. and international securities litigations.

  Nicolas was previously a financial lawyer at ERAFP, France’s €24bn pension and retirement fund for civil
  servants, where he provided legal advice on the selection of management companies and the
  implementation of mandates entrusted to them by ERAFP.

  Nicolas began his career at Natixis Asset Management, before joining BNP Paribas Investment Partners,
  where he developed expertise in the legal structuring of investment funds and acquired a global and
  cross-functional approach to the asset management industry.

  Nicolas graduated in International law and received an MBA from IAE Paris, the Sorbonne Graduate
  Business School.

                                                Associates

  Samuel J. Adams

  Samuel J. Adams focuses his practice on corporate governance litigation.

  Mr. Adams was previously an associate at Robbins Geller Rudman & Dowd LLP, where he focused his
  practice on securities fraud litigation and other complex matters. He has been recognized as a Super
  Lawyers® “Rising Star” for the New York Metro area for every year from 2015 through 2019.

  Sam is a 2009 graduate of the University of Louisville Louis D. Brandeis School of Law. While in law
  school, he was a member of the National Health Law Moot Court Team. He also participated in the Louis
  D. Brandeis American Inn of Court.


  www.pomerantzlaw.com                                                                                  41
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 43 of 54 PageID #: 542




  Sam is admitted to practice in New York, the United States District Courts for the Southern, Northern,
  and Eastern Districts of New York, and the United States District Court for the Eastern District of
  Wisconsin.

  Ari Y. Basser

  Ari Y. Basser focuses his practice on strategic consumer litigation.

  Prior to joining Pomerantz, Ari was an associate at major litigation law firms in Los Angeles. Ari also
  worked as a Law Clerk in the Economic Crimes Unit of the Santa Clara County Office of the District
  Attorney. Ari has litigated antitrust violations, product defect matters, and a variety of fraud and
  misrepresentation cases brought under state and federal consumer protection statutes involving unfair
  competition and false advertising. He has also been deputized in private attorneys general enforcement
  actions to recover civil penalties from corporations, on behalf of the State of California, for violations of
  the Labor Code.

  Ari is a contributing author to the Competition Law Journal, the official publication of the Antitrust, UCL,
  and Privacy Section of the State Bar of California, where he has examined trends in antitrust litigation
  and the regulatory authority of the Federal Trade Commission.

  Ari received dual degrees in Economics and Psychology from the University of California, San Diego in
  2004. He earned his Juris Doctor in 2010 from Santa Clara University School of Law.

  Ari is a member of the State Bar of California and has been admitted to practice before the United States
  District Courts for the Northern, Southern, Central and Eastern Districts of California.

  Daryoush Behbood

  Daryoush joined Pomerantz as an Associate in 2019. He focuses his practice on corporate governance
  litigation.

  Daryoush earned his Bachelor of Business Administration in Marketing from the University of Texas at
  Austin in 2012. There, he honed and developed his understanding of complex business matters and
  procedure.

  In 2015, Daryoush graduated with honors from the University of Texas School of Law. While in law
  school, he was a member of the 2L and 3L Interscholastic Mock Trial Teams as well as the Board of
  Advocates. As a member of Texas Law’s rigorous Advocacy Program, Daryoush developed the trial and
  litigation skills necessary to handle even the most complex and demanding of cases. During his final
  year, Daryoush won the Lone Star Classic National Mock Trial Championship and was one of only ten
  graduates from Texas Law’s class of 2015 to be inducted into the Order of Barristers, an organization
  recognizing a select few graduating law students who demonstrated outstanding ability in the
  preparation and presentation of mock trial and moot appellate argument.




  www.pomerantzlaw.com                                                                                      42
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 44 of 54 PageID #: 543



  Following graduation, Daryoush clerked for the Fourteenth Court of Appeals, where he helped the
  Justices of the Court research and analyze complex criminal and civil cases.

  Prior to joining Pomerantz, Daryoush was an associate at law firms in Texas and New York, where his
  practice included commercial and business litigation in both state and federal courts.

  Daryoush is admitted to practice in New York, Texas, New Jersey, and Washington D.C.

  Jessica N. Dell

  Jessica Dell focuses her practice on securities fraud litigation.

  She has worked on dozens of cases at Pomerantz, including the Firm’s securities fraud lawsuits arising
  from BP’s 2010 Gulf oil spill, pending in Multidistrict Litigation. Jessica has expertise in
  managing discovery and a nose for investigating complex fraud across many sectors, including
  pharmaceuticals, medical devices, and data security. True to her roots in public interest law, she
  has also worked in complex pro bono class action litigation at Pomerantz.

  Jessica graduated from CUNY School of Law in 2005. She was the recipient of an Everett fellowship for
  her work at Human Rights Watch. She also interned at the Urban Justice Center and National Advocates
  for Pregnant Women. While in the CUNY clinical program, she represented survivors of domestic
  violence facing deportation and successfully petitioned under the Violence Against Women Act. She also
  successfully petitioned for the release of survivors incarcerated as drug mules in Central America.
  After Hurricane Katrina, Jessica traveled to Louisiana to aid emergency efforts to reunite families and
  restore legal process for persons lost in the prison system weeks after the flood.

  Jessica is a member of the New York City and State Bar Associations and the National Lawyers Guild.

  Eric D. Gottlieb

  Eric D. Gottlieb focuses his practice on securities fraud litigation.

  Together with partner Murielle J. Steven Walsh, Eric leads several of the Firm’s complex securities class
  action litigation matters, including (i) Ferris v. Wynn Resorts Ltd., No. 18-cv-479 (D. Nev.); (ii) In re Blue
  Apron Holdings Inc. Securities Litigation, No. 17-4846 (E.D.N.Y.); (iii) In re Ascena Retail Group, Inc.,
  Securities Litigation, No. 19-cv-13529 (D. N.J.); and (iv) Costas v. Ormat Technologies, Inc., No. 18-cv-
  00271 (D. Nev.). Eric also plays a key role in prosecuting In re Allergan plc Securities Litigation, No. 18-
  12089 (S.D.N.Y.), among other actions.

  Before joining Pomerantz, Eric was an associate at Labaton Sucharow LLP, where his practice involved
  litigating complex securities fraud and consumer protection cases. During his career, Eric has played key
  roles in litigating securities fraud class actions and other matters that resulted in total recoveries
  exceeding $375 million.

  Eric received a J.D. from the Benjamin N. Cardozo School of Law, where he was a member of the
  Guardianship Clinic. Eric previously served as a judicial intern in the New York State Supreme Court for


  www.pomerantzlaw.com                                                                                       43
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 45 of 54 PageID #: 544



  the Honorable Edward Lehner (Retired), and as an intern for the Nassau County District Attorney’s
  office. Eric graduated from Emory University with a B.A. in History.

  Eric is admitted to practice law in New York, the United States District Court for the Southern District of
  New York, and the United States Court of Appeals for the Tenth Circuit.

  Omar Jafri

  Omar Jafri’s practice focuses on securities fraud litigation. Omar played an integral role in In re Juno
  Therapeutics, Inc. Securities Litigation, in which the Firm, as Lead Counsel, achieved a $24 million
  settlement for the Class in 2018. Omar also played an integral role where Pomerantz was Lead or Co-
  Lead Counsel in In re Aveo Pharmaceuticals, Inc. Securities Litigation ($18 million settlement, which was
  more than four times larger than the SEC’s fair fund recovery in its parallel litigation); Sudunagunta v.
  NantKwest, Inc. ($12 million settlement); and Thomas v. MagnaChip Semiconductor Corp. Securities
  Litigation ($6.2 million settlement with majority shareholder, Avenue Capital). Omar currently plays a
  key role in the Firm’s representation of investors in connection with several complex cases that involve
  billions of dollars in damages.

  During the last several years, Omar has litigated major disputes on behalf of institutional investors
  arising out of the credit crisis, including disputes relating to Collateralized Debt Obligations, Residential
  Mortgage-Backed Securities, Credit Default Swaps and other complex financial investments. He also has
  provided pro bono representation to several individuals charged with first-degree murder and
  attempted murder in the State and Federal courts of Illinois.

  Before joining Pomerantz LLP, Omar was a law clerk to Judge William S. Duffey, Jr. of the United States
  District Court for the Northern District of Georgia. He was also an associate at Jenner & Block LLP’s
  Chicago Office, where he represented clients in a wide variety of matters, including securities litigation,
  complex commercial litigation, white collar criminal defense, and internal investigations.

  Omar graduated, magna cum laude and Order of the Coif, from the University of Illinois College of Law,
  where he was a Harno Scholar and a recipient of the Rickert Award for Excellence in Advocacy. He
  received his B.A. from the University of Texas at Austin, where he was on the Dean’s Honor List and the
  University Honors List.

  Omar is admitted to practice in Illinois, the United States District Courts for the Northern District of
  Illinois and the Northern District of Indiana, and the United States Court of Appeals for the Ninth Circuit.

  James M. LoPiano

  James M. LoPiano focuses his practice on securities litigation.

  Prior to joining Pomerantz, James served as a Fellow at Lincoln Square Legal Services, Inc., a non-profit
  law firm run by faculty of Fordham University School of Law.

  James earned his J.D. in 2018 from Fordham University School of Law, where he was awarded the
  Archibald R. Murray Public Service Award, cum laude, and merit-based scholarship. While in law school,


  www.pomerantzlaw.com                                                                                      44
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 46 of 54 PageID #: 545



  James served as Senior Notes and Articles Editor of the Fordham Intellectual Property, Media and
  Entertainment Law Journal. James also completed a legal internship at Lincoln Square Legal Services,
  Inc.’s Samuelson-Glushko Intellectual Property and Information Law Clinic, where he counseled clients
  and worked on matters related to Freedom of Information Act litigation, trademarks, and copyrights. As
  part of his internship, James was granted temporary permission to appear before the United States
  Patent and Trademark Office for trademark-related matters. Additionally, James completed both a legal
  externship and legal internship with the Authors Guild. James also served as a judicial intern to the
  Honorable Stephen A. Bucaria in the Nassau County Supreme Court, Commercial Division, of the State of
  New York, where he drafted legal memoranda on summary judgment motions, including one novel issue
  pertaining to whether certain service fees charged by online travel companies were commingled with
  county taxes.

  James earned his B.A. from Stony Brook University, where he double-majored in English and Cinema and
  Cultural Studies, completed the English Honors Program, and was inducted into the Stony Brook
  University chapter of the International English Honors Society. Additionally, James earned the
  university’s Thomas Rogers Award, given to one undergraduate student each year for the best analytical
  paper in an English course.

  James has authored several publications over the course of his legal career, including “Public Fora
  Purpose: Analyzing Viewpoint Discrimination on the President’s Twitter Account,” Note, 28 FORDHAM
  INTELL. PROP. MEDIA & ENT. L.J. 511 (2018); “Lessons Abroad: How Access Copyright v. York University
  Helped End Canada’s Educational Pirating Regime,” Legal Watch, Authors Guild Fall 2017/Winter 2018
  Bulletin; and “International News: Proposal for New EU Copyright Directive and India High Court’s
  Educational Photocopy Decision,” Legal Watch, Authors Guild Summer 2017 Bulletin.

  James is admitted to practice in the State of New York and the United States District Court for the
  Southern District of New York.

  Veronica V. Montenegro

  Veronica V. Montenegro focuses her practice on securities fraud litigation.

  Prior to joining Pomerantz, Veronica served for seven years as an Assistant Attorney General in the
  Investor Protection Bureau in the Office of the New York State Attorney General. Veronica represented
  the Office in some of its most high-profile financial fraud prosecutions. She worked on a case against a
  Madoff feeder-fund manager which resulted in the return of millions of dollars to defrauded
  investors. She was a member of the Residential Mortgage Backed Securities (RMBS) Working Group,
  comprised of State and Federal prosecutors tasked with investigating and prosecuting mortgage
  securities fraud, which has resulted in billions of dollars in recoveries. In recognition of her work in the
  RMBS Working Group, Veronica was awarded the Louis Lefkowitz Award for Exceptional
  Service. Veronica also worked on cases involving insider trading, auction rate securities and foreign
  exchange execution.

  Veronica graduated from Fordham University School of Law in 2008. During law school, she served as a
  member of the Fordham International Law Journal and in Fordham’s Moot Court Board. Additionally,
  she served as a judicial extern to the Honorable Ronald L. Ellis, Magistrate Judge for the Southern


  www.pomerantzlaw.com                                                                                     45
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 47 of 54 PageID #: 546



  District of New York. Veronica graduated from New York University’s College of Arts and Science in
  2004, cum laude, with a double major in Political Science and Latin American Studies.

  Veronica is admitted to practice in the States of New York and New Jersey and the United States District
  Court for the Southern District of New York.

  Thomas H. Przybylowski

  Thomas H. Przybylowski focuses his practice on securities fraud litigation.

  Prior to joining Pomerantz, Tom was an associate at Schulte Roth & Zabel LLP, where his practice
  focused on commercial and securities litigation, and regulatory investigations.

  Tom earned his J.D. in 2017 from the Georgetown University Law Center. While in law school, Tom
  served as a Notes Editor for the Georgetown Journal of Legal Ethics and authored the publication “A
  Man of Genius Makes No Mistakes: Judicial Civility and the Ethics of the Opinion,” Note, 29 Geo. J. Legal
  Ethics 1257 (2016). Tom earned his B.A. from Lafayette College in 2014, where he double-majored in
  English and Philosophy.

  Tom is admitted to practice in the State of New York.

  Jared M. Schneider

  Jared M. Schneider focuses his practice on securities fraud litigation.

  Before joining Pomerantz LLP, Jared was a law clerk to the Honorable Charles R. Norgle of the United
  States District Court for the Northern District of Illinois. Jared was also an associate at Higgins & Burke,
  P.C., where he represented family offices and high net worth individuals in matters involving securities
  fraud and other types of financial-services misconduct. During law school, Jared worked with FINRA’s
  Department of Enforcement in prosecuting members for violations of securities laws and regulations.

  Jared earned his Juris Doctor cum laude from the John Marshall Law School and is a member of the
  National Order of Scribes. While in law school, Jared was a member of the American Bar Association
  National Appellate Advocacy Competition, and the Irving R. Kaufman Memorial Securities Law Moot
  Court Competition. Jared was also a staff editor for the John Marshall Law Review, an Associate Justice
  of the Moot Court Executive Board, and served as a teaching assistant in the School’s appellate-
  advocacy program. Jared received his B.S. from the Kelley School of Business at Indiana University.

  Jared is admitted to practice in Illinois, the United States District Courts for the Northern District of
  Illinois and the Northern District of Indiana.




  www.pomerantzlaw.com                                                                                     46
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 48 of 54 PageID #: 547




  Terrence W. Scudieri, Jr.

  Terrence W. Scudieri, Jr. focuses his practice on securities fraud litigation.

  Prior to joining Pomerantz, Terrence served as a law clerk to the Honorable Timothy C. Stanceu, Chief
  Judge for the U.S. Court of International Trade.

  Terrence earned his J.D. cum laude in 2019 from Georgetown University Law Center, where he was
  awarded the Joyce Chiang Memorial Award for demonstrable commitment to public service and was
  recognized as a Dean’s Pro Bono Publico Honoree with Exceptional Distinction. He also holds a Graduate
  Certificate in Refugees and Humanitarian Emergencies from Georgetown’s Edmund A. Walsh School of
  Foreign Service Institute for the Study of International Migration.

  At Georgetown, Terrence served as Online Strategy Editor and Steering Committee Chairperson of the
  American Criminal Law Review and was a featured online contributor to the American Criminal Law
  Review Online. He also served as an advocate and legal writing coach on the Georgetown Barristers’
  Council Appellate Advocacy Division and was a semifinalist in the November 2017 William E. Leahy Moot
  Court Competition. Terrence was also recognized with a CALI Excellence for the Future Award for
  superior scholarly achievement in Advanced Issues in International Human Rights Law.

  During law school, Terrence prepared for a career in complex federal litigation, working as a full-time
  law clerk at The Employment Law Group, P.C. in Washington, D.C. and at Melehy & Associates LLC in
  Silver Spring, Maryland. Dedicated to his interest in public interest work, Terrence spent his academic
  breaks working at the D.C. Affordable Law Firm, the American Bar Association’s Commission on
  Immigration, and in the Office of Civil Rights in the Civil Litigation Division of the Arizona Attorney
  General’s Office.

  During his final year of law school, Terrence served as a judicial intern to the Honorable Royce C.
  Lamberth of the U.S. District Court for the District of Columbia.

  Terrence also holds a Master of Arts from The University of Chicago School of Social Service
  Administration and a Bachelor of Arts with high honors from the University of Illinois at Urbana-
  Champaign. Before law school, Terrence worked as a clinical social worker at the Department of
  Veterans Affairs in Chicago and at the Center for Court Innovation in New York.

  Terrence is admitted to practice in New York and in the United States Court of International Trade.

  Villi Shteyn

  Villi Shteyn focuses his practice on securities fraud litigation.

  Before joining Pomerantz, Villi was employed by a boutique patent firm, where he worked on patent
  validity issues in the wake of the landmark Alice decision, in which the court ruled that an abstract idea
  does not become eligible for a patent simply by being implemented on a generic computer. He also
  helped construct international patent maintenance tools for clients and assisted in pursuing injunctive
  relief for a patent-holder client against a large tech company.


  www.pomerantzlaw.com                                                                                   47
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 49 of 54 PageID #: 548




  Villi graduated from The University of Chicago Law School (J.D., 2017). In 2014, he graduated summa
  cum laude from Baruch College with a Bachelor of Science in Public Affairs.

  Villi is admitted to practice in the State of New York.

  Jennifer Banner Sobers

  Jennifer Banner Sobers focuses her practice on securities fraud litigation.

  In 2020, both the New York Law Journal and Law360 honored Jennifer with Rising Star awards. In 2019,
  after a rigorous nomination and vetting process, Jennifer was honored as a member of the National
  Black Lawyers Top 100, an elite network of the top 100 African American attorneys from each state.

  Jennifer played an integral role on the team litigating In re Petrobras Securities Litigation, in the
  Southern District of New York, a securities class action arising from a multi-billion-dollar kickback and
  bribery scheme involving Brazil’s largest oil company, Petróleo Brasileiro S.A. - Petrobras. The Firm, as
  sole Lead Counsel, achieved a historic $3 billion settlement on behalf of investors in Petrobras securities.
  Among Jennifer’ contributions to the team’s success were: managing the entire third-party discovery in
  the United States, which resulted in the discovery of key documents and witnesses; deposing several
  underwriter bank witnesses; drafting portions of Plaintiffs’ amended complaints that withstood motions
  to dismiss the claims and Plaintiffs’ successful opposition to Defendants’ appeal in the Second Circuit,
  which resulted in precedential rulings, including the Court rejecting the heightened ascertainability
  requirement for obtaining class certification that had been imposed by other circuit courts; and second
  chaired argument in the Second Circuit that successfully led to the Court upholding the award of
  sanctions against a professional objector challenging the integrity of the settlement.

  Jennifer played a leading role in In re Toronto-Dominion Bank Securities Litigation, an action in the
  District of New Jersey alleging a multi-year fraud arising from underlying retail banking misconduct by
  one of Canada’s largest banks that was revealed by investigative news reports. Jennifer undertook
  significant work drafting the briefing to oppose Defendants’ motion to dismiss the claims, which the
  Court denied. She oversaw the discovery in the action, which included, among other things, heading the
  complicated process of obtaining documents in Canada and being a principal drafter of the motion to
  partially lift the PSLRA stay in order to obtain discovery. Jennifer successfully presented oral argument
  which led to the Court approval of a $13.25 million class-wide settlement.

  U.S. District Judge Noel L. Hillman, in approving the Toronto-Dominion Bank settlement, stated, “I
  commend counsel on both sides for their hard work, their very comprehensive and thoughtful
  submissions during the motion practice aspect of this case. I paused on it because it was a hard case. I
  paused on it because the lawyering was so good. So, I appreciate from both sides your efforts.” He
  added, “It’s clear to me that this was comprehensive, extensive, thoughtful, meaningful litigation
  leading up to the settlement.” Singling out Pomerantz’s role as lead counsel, the judge also said, “This
  settlement appears to have been obtained through the hard work of the Pomerantz firm… It was
  through their efforts and not piggybacking on any other work that resulted in this settlement.”

  Jennifer is a key member of the litigation teams of other nationwide securities class action cases,
  including: In re BP p.l.c Securities Litigation, the MDL pending in the Southern District of Texas, which are

  www.pomerantzlaw.com                                                                                      48
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 50 of 54 PageID #: 549



  securities fraud lawsuits on behalf of institutional investors in BP p.l.c. to recover losses in BP’s common
  stock (which trades on the London Stock Exchange), arising from BP’s 2010 Gulf oil spill and for which
  the team has successfully opposed several motions to dismiss the claims and for which Jennifer drafts
  discovery motions; In re KaloBios Pharmaceuticals Inc. Securities Litigation, an action in the Northern
  District of California, which successfully secured settlements from the bankrupt company and its jailed
  CEO worth over $3.25 million for the Class that were approved by the Court as well as the bankruptcy
  court; Perez v. Higher One Holdings, Inc., an action in the District of Connecticut, for which Jennifer was
  one of the principal drafters of the successful opposition to Defendants’ motion to dismiss, and which
  secured a court-approved $7.5 million class-wide settlement for the Class; Edwards v. McDermott Int’l,
  Inc. pending in the Southern District of Texas; and Chun v. Fluor Corp. pending in the Northern District of
  Texas.

  Prior to joining Pomerantz, Jennifer was an associate with a prominent law firm in New York where her
  practice focused on complex commercial litigation, including securities law and accountants’ liability. An
  advocate of pro bono representation, Jennifer earned the Empire State Counsel honorary designation
  from the New York State Bar Association and received an award from New York Lawyers for the Public
  Interest for her pro bono work.

  Jennifer received her B.A. from Harvard University (with honors), where she was on the Dean’s List, a
  Ron Brown Scholar, and a recipient of the Harvard College Scholarship. She received her J.D. from
  University of Virginia School of Law where she was a participant in the Lile Moot Court Competition and
  was recognized for her pro bono service.

  She is a member of the Securities Litigation Committee of the Federal Bar Council, the New York City Bar
  Association, and the Association of Arbitrators.

  Jennifer is admitted to practice in New York, the United States District Court for the Southern and
  Eastern Districts of New York, and the United States Courts of Appeals for the Second and Ninth Circuits.

  Heather Volik

  Heather Volik focuses her practice on securities fraud litigation.

  Prior to joining Pomerantz in 2019, Heather investigated financial crime as a Vice President and Senior
  Legal Counsel in the U.S. and Global Legal departments at HSBC. There, she focused on criminal and
  regulatory actions by the DOJ, FINRA, CFTC and SEC for actions by HSBC’s employees and customers
  within the financial marketplace. Heather was the U.S. Legal Representative for HSBC during the U.S. site
  visits for the Monitor review under the 2012 Deferred Prosecution Agreement.

  Prior to joining HSBC, Heather was a litigation associate at Sullivan & Cromwell LLP, where she worked
  on complex, high-profile class actions, derivative actions and government investigations.

  Heather, active within the pro bono community, is a recipient of the 2010 and 2011 Legal Aid Society’s
  Pro Bono Publico Awards. She also received the Safe Passage Attorney of the Week award for her work
  assisting an immigrant family receive legal status.



  www.pomerantzlaw.com                                                                                     49
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 51 of 54 PageID #: 550



  Heather clerked for the Honorable Charles C. Chambers, U.S. District Judge in the Southern District of
  West Virginia. The matters focused on challenges to the coal industry under the federal clean air and
  water laws, complex civil litigation and criminal trials.

  Heather attended New York Law School, and graduated magna cum laude. She was an Articles Editor
  for the New York Law School Law Review and received the Professor Lung-Chu Chen Award for
  Excellence in the Field of Human Rights award. She graduated from the University of Pittsburgh with a
  B.A in writing.

  Heather is the author of Driving Down the Wrong Road: The Fifth Circuit’s Definition of Unauthorized Use
  of A Motor Vehicle as a Crime of Violence in the Immigration Context, 39 ST. MARY’S L. J. 149 (2007) and
  co-author of Immigrant Workers Project, 52 N.Y.L. SCH. L. REV. 561 (2006).

  Heather is currently an elected member of the Kings County Democratic Committee.

                                              Staff Attorneys

  Átila de Carvalho Beatrice Condini

  Átila de Carvalho Beatrice Condini, an international attorney at Pomerantz, focuses on class action
  securities litigation.

  Átila brings to Pomerantz his 13 years’ expertise in complex Brazilian federal legal, procedural, and
  regulatory issues. He is a member of Pomerantz’s team for three securities class actions against Brazilian
  companies: In re Petrobras Sec. Litig., Manidhar Kukkadapu, et al. v. Embraer, et al., and Banco Safra
  S.A. - Cayman Islands Branch v. Samarco Mineração S.A. et al.

  Átila is a partner (on leave) at the law firm, Condini & Tescari Advogados, in São Paolo, Brazil, where he
  was responsible for the tax and litigation divisions. Before that, he was an associate and senior associate
  at two other major Brazilian law firms in São Paolo. During that period, he successfully worked on cases
  that became benchmarks in the Brazilian legal scenario. In one of them, he prepared a brief in the
  Extraordinary Appeal nº 559.937, whose thesis was accepted by the Brazilian Supreme Court, reducing
  the social contribution taxes (PIS / COFINS-Importação) levied on imports. In another case, he defended
  an advanced interpretation about D&O responsibilities, which was also accepted by the Brazilian
  Supreme Court in the Extraordinary Appeal nº 562.276.

  Átila has also been attentive to social causes, not only practicing pro bono, but also in the human rights
  field. For example, Átila conducted a legal research project that ultimately resulted in the human rights
  group, Tortura Nunca Mais, being able to help fund and support the creation of a free virtual library
  focused on keeping alive Brazilian recent history for future generations. In 2006, Átila received a
  Bachelor of Laws degree from Pontifical University Catholic of São Paulo (“PUC/SP”). In 2008, he
  received a specialized law degree in taxation from PUC/SP.




  www.pomerantzlaw.com                                                                                    50
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 52 of 54 PageID #: 551




  Jay Douglas Dean

  Jay Dean focuses on class action securities litigation. He has been a commercial litigator for more than
  30 years.

  Jay has been practicing with Pomerantz since 2008, including as an associate from 2009-2014,
  interrupted by a year of private practice in 2014-2015. More recently, he was part of the Pomerantz
  teams prosecuting the successful Petrobras and Yahoo actions. Prior to joining Pomerantz, he served as
  an Assistant Corporation Counsel in the Office of the Corporation Counsel of the City of New York, most
  recently in its Pensions Division. While at Pomerantz, in the Corporation Counsel’s office and previously
  in large New York City firms, Jay has taken leading roles in trials, motions and appeals.

  Jay graduated in 1988 from Yale Law School, where he was Senior Editor of the Yale Journal of
  International Law.

  Jay is admitted to practice in New York State, the United States District Courts for the Southern and
  Eastern Districts of New York, and the United States Court of Appeals for the Second Circuit.
  Jay has also earned the right to use the Chartered Financial Analyst designation.

  Timor Lahav

  Timor Lahav focuses his practice on securities fraud litigation.

  Timor participated in the Firm’s securities class action case against Brazil’s largest oil company,
  Petrobras, arising from a multi-billion-dollar kickback and bribery scheme, in which the Firm, as sole
  Lead Counsel, achieved a historic $3 billion settlement for the Class, as well as precedent-setting legal
  rulings. Timor also participated in the firm’s landmark litigation against Yahoo! Inc., for the massive
  security breach that compromised 1.5 billion users' personal information.

  Timor received his LL.B. from Tel Aviv University School of Law in Israel, following which he clerked at
  one of Israel’s largest law firms. He was an associate at a law firm in Jerusalem, where, among other
  responsibilities, he drafted motions and appeals, including to the Israeli Supreme Court, on various civil
  matters.

  He received his LL.M. from Benjamin N. Cardozo School of Law in New York. There, Timor received the
  Uriel Caroline Bauer Scholarship, awarded to exceptional Israeli law graduates.

  Timor brings to Pomerantz several years’ experience as an attorney in New York, including examining
  local SOX anti-corruption compliance policies in correlation with the Foreign Corrupt Practices Act; and
  analysis of transactions in connection with DOJ litigation and SEC enforcement actions.

  Timor was a Captain in the Israeli Defense Forces. He is a native Hebrew speaker and is fluent in Russian.

  He is admitted to practice in New York and Israel.




  www.pomerantzlaw.com                                                                                   51
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 53 of 54 PageID #: 552




  Laura M. Perrone

  Laura M. Perrone focuses on class action securities litigation.

  Prior to joining Pomerantz, Laura worked on securities class action cases at Labaton Sucharow.
  Preceding that experience, she represented plaintiffs at her own securities law firm, the Law Offices of
  Laura M. Perrone, PLLC.

  At Pomerantz, Laura participated in the Firm’s securities class action case against Brazil’s largest oil
  company, Petrobras, arising from a multi-billion-dollar kickback and bribery scheme, in which the Firm,
  as sole Lead Counsel, achieved a historic $3 billion settlement for the Class, as well as precedent-setting
  legal rulings.

  Laura has also represented bondholders against Citigroup for its disastrous investments in residential
  mortgage backed securities, shareholders against Barclays PLC for misrepresentations about its dark
  pool trading system known as Barclays LX, and shareholders against Fiat Chrysler Automobiles for
  misrepresentations about its recalls and its diesel emissions defeat devices.

  Laura graduated from the Benjamin N. Cardozo School of Law, where she was on the editorial staff of
  Cardozo’s Arts and Entertainment Law Journal and was the recipient of the Jacob Burns Merit
  Scholarship.

  Laura is admitted to practice in the New York State Courts, the United States District Courts for the
  Southern and Eastern Districts of New York, and the United States Courts of Appeals for the Second
  Circuit.

  Samir Sidi

  Samir Sidi focuses his practice on securities fraud litigation.

  Samir participated in the Firm’s securities class action case against Brazil’s largest oil company,
  Petrobras, arising from a multi-billion-dollar kickback and bribery scheme, in which the Firm, as sole
  Lead Counsel, achieved a historic $3 billion settlement for the Class, as well as precedent-setting legal
  rulings.

  Previously, Samir represented plaintiffs in disputes related to a variety of financial investments,
  including the Federal Home Loan Bank of Seattle and the FDIC in their multi-billion-dollar actions against
  securities dealers to rescind the purchase of certificates backed by residential mortgage loans. He also
  represented institutional investors in a securities fraud action against Vivendi Universal (In re Vivendi
  Universal, S.A. Sec. Litig., 02 Civ. 5571 (S.D.N.Y.)), where in January 2010 the jury returned a verdict that
  at the time had an estimated value of up to $9 billion.

  Samir also served as a judicial intern for the Administrative Office of the Federal Judiciary – Office of
  Legislative Affairs in Washington, D.C.




  www.pomerantzlaw.com                                                                                      52
Case 2:20-cv-04354-GRB-SIL Document 28-5 Filed 11/16/20 Page 54 of 54 PageID #: 553



  Samir received his LL.L. from the University of Ottawa, and his LL.M. in Banking & Financial Law from the
  Boston University School of Law.

  Samir is admitted to practice in New York State.

  Allison Tierney

  Allison Tierney focuses her practice on securities fraud litigation.

  Allison brings to Pomerantz her 10 years’ expertise in large-scale securities class action litigation. She
  participated in the Firm’s securities class action case against Brazil’s largest oil company, Petrobras,
  arising from a multi-billion-dollar kickback and bribery scheme, in which the Firm, as sole Lead Counsel,
  achieved a historic $3 billion settlement for the Class, as well as precedent-setting legal rulings.

  Prior to joining Pomerantz, Allison worked on securities class action cases at several top New York law
  firms, representing institutional investors. She has represented plaintiffs in disputes related to antitrust
  violations, corporate financial malfeasance, and residential mortgage-backed securities fraud.

  Allison earned her law degree from Hofstra University School of Law, where she served as notes and
  comments editor for the Cyberlaw Journal. She received her B.A. in Psychology from Boston University,
  where she graduated magna cum laude.

  Allison is conversant in Spanish and is currently studying to become fluent.

  Allison is admitted to practice in New York State.




  www.pomerantzlaw.com                                                                                     53
